UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.1) Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: xPreliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 NEULION, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. oFee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1. Amount Previously Paid: 2. Form, Schedule or Registration Statement No.: 3. Filing Party: 4. Date Filed: NEULION, INC. NOTICE OF SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON AUGUST 26, 2010 and INFORMATION CIRCULAR DATED JULY 28, 2010 These materials require your immediate attention.If you are in doubt as to how to deal with these materials, or the matters referred to herein, please consult your investment dealer, stockbroker, bank manager or other professional advisor. TABLE OF CONTENTS NOTICE OF SPECIAL MEETING OF SHAREHOLDERS I GLOSSARY OF TERMS 1 CURRENCY AND EXCHANGE RATE 3 FORWARD LOOKING INFORMATION 3 SUMMARY INFORMATION 5 Recommendation of the Acquisition Special Committee andoftheBoard 5 Shareholder Approval Required for the TransVideo Resolution 6 Risk Factors 6 GENERAL PROXY INFORMATION 9 Solicitation of Proxies 9 Appointment and Revocation of Proxies 9 Exercise of Discretion by Proxies 9 Record Date 10 Advice to Beneficial Shareholders 10 THE TRANSVIDEO ACQUISITION 10 Background to the TransVideo Acquisition 10 Valuation Reports and Fairness Opinion 12 Prior Valuations 13 Timing 13 Anticipated Benefits of the TransVideo Acquisition 13 Recommendation of the Acquisition Special Committee andoftheBoard 13 The Share Exchange Agreement 14 Shareholder Approval Required for the TransVideo Resolution 15 Interests of Experts 15 Expenses of the TransVideo Acquisition 15 Risk Factors 15 THE ARTICLES OF AMENDMENT 16 Class3 Preference Shares Attributes 16 Shareholder Approval Required for the Articles of Amendment Resolution 17 Dissent Rights 17 THE PRIVATE PLACEMENT 18 Background to the Private Placement 18 Summary of Subscription Agreements 19 Shareholder Approval Required for the Private Placement Resolution 20 DILUTION TO SHAREHOLDERS 20 INTEREST OF INFORMED PERSONS IN MATTERS TO BE ACTED UPON AND IN OTHER PREVIOUSLY DISCLOSED MATERIAL TRANSACTIONS 20 VOTING SECURITIES AND PRINCIPAL HOLDERS THEREOF 21 Voting Trust Agreement 22 INDEBTEDNESS OF DIRECTORS AND EXECUTIVE OFFICERS 22 MANAGEMENT CONTRACTS 22 ADDITIONAL INFORMATION RESPECTING TRANSVIDEO 22 QUORUM 22 RELIANCE 22 ADDITIONAL INFORMATION 23 APPROVAL OF BOARD OF DIRECTORS OF NEULION 24 TRANSVIDEO AUDITOR’S CONSENT 25 VALUATOR’S CONSENT 26 APPENDIX “A” TRANSVIDEO RESOLUTION A-1 APPENDIX “B” ARTICLES OF AMENDMENT RESOLUTION B-1 APPENDIX “C” PRIVATE PLACEMENT RESOLUTION C-1 APPENDIX “D” INFORMATION CONCERNING TRANSVIDEO D-1 APPENDIX “E” PRO FORMA FINANCIAL STATEMENTS E-1 APPENDIX “F” FAIRNESS OPINION F-1 APPENDIX “G” TRANSVIDEO VALUATION REPORT G-1 APPENDIX “H” NEULION VALUATION REPORT H-1 APPENDIX “I” SECTION I-1 APPENDIX “J” SHARE EXCHANGE AGREEMENT J-1 APPENDIX “K” NEULION FINANCIAL INFORMATION K-1 NEULION, INC. NOTICE OF SPECIAL MEETING OF SHAREHOLDERS NOTICE IS HEREBY GIVEN that a special meeting (the “Meeting”) of the shareholders (the“Shareholders”) of NeuLion, Inc. (“NeuLion” or the “Corporation”) will be held at the offices of McCarthyTétrault LLP, Suite 5300, Toronto Dominion Bank Tower, Toronto ON, M5K 1E6, Canada,at 11:00a.m. (Toronto time) on August 26, 2010 for the following purposes: 1. TO CONSIDER and, if deemed advisable, to pass, with or without variation, a resolution, the full text of which is set forth in Appendix “A” to the management information circular (the “Circular”) accompanying this notice of meeting (the “Notice”), authorizing and approving the acquisition of all of the issued and outstanding shares of TransVideo International Ltd. in exchange for 22,000,802 common shares (the “Common Shares”) of NeuLion, all as more particularly described in the Circular; 2. TO CONSIDER, and, if deemed advisable, to pass, with or without variation, a special resolution, the full text of which is set forth Appendix “B” to the Circular accompanying this Notice, authorizing and approving the amendment of the articles of the Corporation in order to create the Class 3 Preference Shares (the “Class 3 Preference Shares”), all as more particularly described in the Circular; 3. TO CONSIDER, and, if deemed advisable, to pass, with or without variation, a resolution, the full text of which is set forth in Appendix “C” to the Circular accompanying this Notice, authorizing and approving the issuance of approximately 16,666,667 Class 3 Preference Shares to JK&B Capital V,L.P., JK&B Capital V Special Opportunities Fund, L.P. and Gabriel A. Battista, at a subscription price of CAD$0.60 per Class 3 Preference Share, all as more particularly described in the Circular; and 4. TO TRANSACT such other business as may properly come before the Meeting or any adjournment thereof. Information relating to the matters to be addressed at the Meeting is set forth in the Circular which accompanies this Notice. The Circular is deemed to form part of this Notice.Also accompanying this Notice is a form of proxy.Any adjournment of the Meeting will be held at a time and place to be specified at the Meeting. The record date for the determination of Shareholders entitled to receive notice of and to vote at the Meeting is July 26, 2010. It is important that your Common Shares are represented at the Meeting.A Shareholder may attend the Meeting in person or may be represented by proxy.If you are unable to attend in person, please fill in, sign and return the enclosed form of proxy in the envelope provided for that purpose. A Shareholder wishing to be represented by proxy at the Meeting or any adjournment thereof must deposit his, her or its executed form of proxy with NeuLion’s transfer agent and registrar, Computershare Investor Services Inc., 100University Avenue, 9th Floor, Toronto, Ontario, M5J2Y1, Attention: Proxy Department (Fax No. (416) 263-9524), at least 48 hours, excluding Saturday, Sunday and holidays, preceding the day of the Meeting or any adjournment or postponement of the Meeting at which the proxy is to be used or by delivering it to the Chair of the Meeting before the time of voting on the day of the Meeting or any adjournment thereof. i DATED at Toronto, Ontario, this28 day of July, 2010. BY ORDER OF THE BOARD OF DIRECTORS “Roy E. Reichbach” (signed) Roy E. Reichbach General Counsel, Corporate Secretary and Director ii GLOSSARY OF TERMS The following is a glossary of certain terms used in this Circular, including the appendices, unless otherwise defined therein. “Acquisition Special Committee” means the independent committee of the Board, comprised of John R. Anderson, David Kronfeld, Shirley Strum Kenny and Gabriel A. Battista, with a mandate to consider and advise the Board with respect tothe terms of the TransVideo Acquisition; “Articles of Amendment” means the amendment of the articles of the Corporation creating the Class3PreferenceShares; “Articles of Amendment Resolution” means the form of special resolution approving the Articles of Amendment, the full text of which is set forth in Appendix “B” to this Circular; “AvantaLion” means AvantaLion LLC; “Beneficial Shareholders” means Shareholders that do not hold their Common Shares in their own name; “Board” means the board of directors of NeuLion; “CBCA” means the Canada Business Corporations Act, and the regulations made thereunder as promulgated or amended from time to time; “Circular” means this management information circular, dated July 28, 2010, together with all appendices hereto, delivered by NeuLion to the Shareholders in connection with the Meeting; “Class3 Preference Shares” means the Class3Preference Shares of NeuLion; “Closing” has the meaning ascribed thereto under the heading “The TransVideo Acquisition - The Share Exchange Agreement”; “Common Shares” means the common shares of NeuLion; “Computershare” means Computershare Investor Services Inc.; “Corporation” means NeuLion, Inc.; “Corporation Exchange Shares” has the meaning ascribed thereto under the heading “The TransVideo Acquisition - The Share Exchange Agreement ”; “Effective Date” means the date the TransVideo Acquisition becomes effective, which is scheduled to occur on or about August 30, 2010, or such other date as NeuLion and the Exchanging Shareholders may agree in writing; “Exchange” has the meaning ascribed thereto under the heading “The TransVideo Acquisition - The Share Exchange Agreement”; “Exchanging Shareholders” has the meaning ascribed thereto under the heading “Summary Information - The Share Exchange Agreement” and “Exchanging Shareholder” means any of them; “Fairness Opinion” means the opinion of UHY, dated June 18, 2010, a copy of which is attached as Appendix “F” to this Circular; 1 “GAAP” means generally accepted accounting principles; “Intermediary” means a broker or an agent of that broker or another similar entity in whose name Common Shares are registered for a Beneficial Shareholder; “IPTV” means Internet protocol television; “JK&B” means JK&B Capital V, L.P. and JK&B Capital V Special Opportunities Fund, L.P.; “KyLinTV” means KyLinTV, Inc.; “Meeting” means the special meeting of Shareholders to be held on August 26, 2010, and any adjournment(s) thereof; “MI61-101” means Multilateral Instrument 61-101 - Protection of Minority Security Holders in Special Transactions; “NeuLion” means NeuLion, Inc.; “NeuLion Valuation Report” means the valuation report of NeuLion prepared by UHY, dated May 5, 2010, a copy of which is attached as Appendix “H” to this Circular; “New York Islanders” means the New York Islanders Hockey Club, L.P.; “Notice” means the notice of special meeting which accompanies this Circular; “Opinion Engagement Letter” means the letter, dated June11, 2010, between UHY andthe Acquisition Special Committee; “Private Placement” means the issuance of approximately 16,666,667 Class 3 Preference Shares to JK&B and Gabriel A. Battista, at a subscription price of CAD$0.60 per Class 3 Preference Share, pursuant to the terms of the Subscription Agreements; “Private Placement Resolution” means the form of resolution approving the Private Placement, the full text of which is set forth in Appendix “C” to this Circular; “Private Placement Special Committee” means the independent committee of the Board, comprised of RoyE.Reichbach and Shirley Strum Kenny, with a mandate to consider and advise the board with respect tothe terms of the Private Placement; “Record Date” means the close of business on July 26, 2010; “Renaissance” means Renaissance Property Associates, LLC; “Share Exchange Agreement” has the meaning ascribed thereto under the heading “The TransVideo Acquisition - The Share Exchange Agreement”; “Shareholders” means the shareholders of NeuLion; “Subscription Agreements”has the meaning ascribed thereto under the heading “The Private Placement-Summary of Subscription Agreements”; “Subsidiary” means, with respect to a specified body corporate, any body corporate of which more than 50% of the outstanding shares ordinarily entitled to elect a majority of the board of directors thereof (whether or not shares of any other class or classes shall or might be entitled to vote upon the happening of a certain event or contingency) are at the time owned directly or indirectly by such specified body corporate, and shall include any body corporate, partnership, joint venture or other entity over which it exercises direction or control or which is in a like relation to a subsidiary; 2 “TransVideo” means TransVideo International Ltd.; “TransVideo Acquisition” means the acquisition by NeuLion of all of the issued and outstanding shares of TransVideo, in exchange for the issuance of 22,000,802 Common Shares, pursuant to the terms of the Share Exchange Agreement; “TransVideo Digital” means Beijing Digital TransVideo Technology Co. Ltd., a wholly-owned subsidiary of TransVideo; “TransVideo Exchange Shares” has the meaning ascribed thereto under the heading “The TransVideo Acquisition - The Share Exchange Agreement”; “TransVideo Resolution” means the form of resolution approving the TransVideo Acquisition,the full text of which is set forth in Appendix “A” to this Circular; “TransVideo Valuation Report” means the valuation report of TransVideo prepared by UHY, dated May 5, 2010, a copy of which is attached as Appendix “G” to this Circular; “TSX” means the Toronto Stock Exchange; “UHY” means UHY Advisors FLVS, Inc.; “United States” or “U.S.” means the United States of America; “Valuation Engagement Letter” means the letter, dated March31, 2010, between UHY and the Acquisition Special Committee; “Valuation Reports” means the NeuLion Valuation Report and the TransVideo Valuation Report; and “Voting Trust Agreement” means the voting trust agreement dated October 20, 2008 to which AvantaLion, Charles B. Wang and Nancy Li are parties. CURRENCY AND EXCHANGE RATE Unless otherwise provided, all dollar figures (“$”, “dollars” and similar expressions) refer to United States dollars (“U.S.”, “USD” and other similar expressions). Any reference to “CAD$” refers to Canadian dollars.As at June15, 2010, the Bank of Canada noon rate for the conversion of United States dollars to Canadian dollars was USD$1 to CAD$1.0288. FORWARD-LOOKING INFORMATION Certain statements contained in this Circular constitute “forward-looking information” within the meaning of applicable Canadian and U.S. securities legislation.The use of any of the words “anticipate”, “plan”, “continue”, “estimate”, “expect”, “may”, “will”, “project”, “goal”, “predict”, “potential”, “should”, “believe” and similar expressions are intended to identify forward-looking information and statements. The information and statements involve known and unknown risks, uncertainties and other factors that may cause actual results or events to differ materially from those anticipated in such forward-looking information and statements.Such statements reflect NeuLion’s current views with respect to certain events, and are subject to certain risks, uncertainties and assumptions.Many factors could cause NeuLion’s actual results, performance, or achievements to vary from those described in this Circular.Should one or more of these risks or uncertainties materialize, or should assumptions underlying forward-looking statements prove incorrect, actual results may vary materially from those described in this Circular as intended, planned, anticipated, believed, estimated, or expected.Specific forward-looking statements in this Circular include, among others, statements pertaining to the following: 3 § the completion of the TransVideo Acquisition; § the completion of the Private Placement; § the realization of anticipated benefits of the TransVideo Acquisition; and § NeuLion’s business strategy. Although NeuLion believes that the expectations with respect to such forward-looking statements are reasonable, there can be no assurance that such expectations will prove to be correct.NeuLion’s actual results could differ materially from those anticipated in these forward-looking statements as a result of the risk factors set forth below and elsewhere in this Circular, including the appendices attached hereto: § failure to realize the anticipated benefits of the TransVideo Acquisition or the Private Placement; § general economic conditions in the U.S., Canada and globally; and § variations in foreign exchange rates or interest rates. The reader is further cautioned that financial statements, including pro forma financial statements, have been prepared in accordance with U.S. GAAP and are subject to U.S. auditing and auditor independence standards, which differ from Canadian GAAP and auditing and auditor independence standards in certain material respects, and thus may not be comparable to financial statements of Canadian companies. Readers are cautioned that the above risks are only some of those that we may face. We urge you to consider those factors. The forward-looking statements contained herein are expressly qualified in their entirety by this cautionary statement. The forward-looking statements speak only as of the date of this Circular.NeuLion does not intend nor does it assume any obligation to update these forward-looking statements to reflect new information, subsequent events or otherwise, except as required by law. 4 SUMMARY INFORMATION The following is a summary of certain information contained elsewhere in this Circular, including the appendices hereto and should be read together with, and is qualified in its entirety by reference to, the more detailed information contained or referred to elsewhere in this Circular or in the appendices hereto.Unless otherwise defined herein, terms with initial capital letters used in this summary shall have the meanings given to such terms in the “Glossary of Terms.” The Meeting The Meeting will be held at the offices of McCarthy Tétrault LLP, Suite 5300, Toronto Dominion Bank Tower, Toronto ON, M5K 1E6, Canada at 11:00a.m. (Toronto time) on August 26, 2010. See “General Proxy Information”. The TransVideo Acquisition At the Meeting, Shareholders will be asked to consider the TransVideo Resolution in the form set out in Appendix “A” to this Circular. TransVideo is a private company formed under the laws of the British Virgin Islands. TransVideo operates its business through its wholly-owned subsidiary, TransVideo Digital, a corporation organized pursuant to the laws of the People’s Republic of China.TransVideo is a leading IPTV technology and solution provider with its principal office in the ZhongGuanCun Hi-Tech District of Beijing, China. Reference is made to Appendix “D”, “Information Concerning TransVideo”, for a detailed description of TransVideo. Valuation Reports and Fairness Opinion The services of UHY were retained by the Acquisition Special Committee to provide a range of the expected fair market value of the Corporation and TransVideo and to address the fairness, from a financial point of view to NeuLion, of the issuance and delivery of the 22,000,802 Common Shares by NeuLion in exchange for all of the issued and outstanding shares of TransVideo pursuant to the TransVideo Acquisition. Pursuant to such engagement, UHY has delivered the Fairness Opinion to the Acquisition Special Committee. The Fairness Opinion states that, subject to the assumptions, conditions and limitations contained therein, in the opinion of UHY as of June 18, 2010, the issuance and delivery of the 22,000,802 Common Shares by NeuLion in exchange for all of the issued and outstanding shares of TransVideo (excluding its 32.74% interest in KyLinTV) pursuant to the TransVideo Acquisition is fair, from a financial point of view, to NeuLion. The Fairness Opinion and the Valuation Reports were provided by UHY for the information and assistance of our Acquisition Special Committee in connection with its consideration of the TransVideo Acquisition and such opinion does not constitute a recommendation as to any action the Acquisition Special Committee, the Board, or any of the Shareholders should take in connection with the TransVideo Acquisition or any aspect thereof and is not a recommendation to any person on how such person should vote with respect to the TransVideo Acquisition or any other matter presented at the Meeting.Neither the Valuation Reports nor theFairness Opinion may be relied upon by any person or party other than the Acquisition Special Committee. See “The TransVideo Acquisition – Valuation Reports and Fairness Opinion”. Recommendation of the Acquisition Special Committee andoftheBoard After careful consideration, the Board, based upon the unanimous recommendation of the Acquisition Special Committee, has determined (with Charles B. Wang abstaining due to his position as a director, the Chairman and a significant Shareholder of NeuLion and the controlling shareholder of AvantaLion andNancyLi, Mr. Wang’s spouse, also abstaining) that the TransVideo Acquisition is fair to, and in the best interests of, NeuLion and has approved the TransVideo Acquisition.The Board unanimously recommends that the Shareholders vote FOR the TransVideo Resolution. See “The TransVideo Acquisition – Recommendation of the Acquisition Special Committee andoftheBoard”. The Share Exchange Agreement In connection with the TransVideo Acquisition, the Corporation has entered into the Share Exchange Agreement with each of AvantaLion, Wang Yunchuan, Hao Jingfang, Wang Qi, Tan Zhongjun, Wang Xiaohong, Shu Wei, and Zhao Yun (each, an “Exchanging Shareholder” and collectively, the “Exchanging Shareholders”), a copy of which is attached as Appendix “J” to this Circular.The Exchanging Shareholders collectively own 100% of the issued and outstanding shares of TransVideo. Pursuant to the Share Exchange Agreement, the Corporation will issue, subject to certain conditions, an aggregate of 22,000,802 Common Shares to the Exchanging Shareholders in exchange for 3,200,000 shares of TransVideo, which shares represent all of the issued and outstanding shares of TransVideo.The Share Exchange Agreement contains certain conditions to the closing of the Exchange, including the accuracy of the representations and warranties,execution and delivery by the Corporation and the other parties thereto of the agreements that are described in this Circular and approval from the Shareholders and the TSX. 5 Of the 22,000,802 Common Shares of NeuLionissuable in connection with the TransVideo Acquisition, 17,820,650, or 81%, of theCommon Shares are issuable to AvantaLion, a company controlled by Mr. Wang. See “The TransVideo Acquisition – The Share Exchange Agreement” and Appendix “J” to this Circular. Shareholder Approval Required for the TransVideo Resolution The TransVideo Resolution must be approved bya majorityof the votes cast by the Shareholders other thanMr. Wang, Ms. Li, AvantaLion, any other person who may be a related party of TransVideo, and any other person who is a joint actor of Mr. Wang, Ms. Li or AvantaLion, who vote in respect of the TransVideo Resolution, in person or by proxy, at the Meeting. As of June 15, 2010, a total of 51,409,435 Common Shares will be excluded from voting on the TransVideo Acquisition. See “Voting Securities and Principal Holders Thereof” for a breakdown of the Common Shares owned and controlled by Mr. Wang and Ms. Li, all of which will be excluded from voting on the TransVideo Resolution. Risk Factors The TransVideo Acquisition is subject to certain risks.The Shareholders should carefully consider the risks described in Appendix “D” to this Circular, “Information Concerning TransVideo – Risk Factors”,for a more detailed description of the risk factors applicable to NeuLion following the TransVideo Acquisition. The Articles of Amendment At the Meeting, the Shareholders will be asked to consider the Articles of Amendment Resolution in the form set out in Appendix “B” of this Circular, which resolution would approve the creation of the Class 3 Preference Shares. If the Articles of Amendment Resolution is passed by the Shareholders, the Class3 Preference Shares will bear certain rights, preferences, privileges and restrictions, including the following: ·Dividend, subject to certain restrictions, at the rate of eight percent (8%) per annum, accrued daily, compounded annually and payable in cash upon a liquidation event for up to five (5) years, as well as the right to receive any dividends paid to Common Shares. ·In the event of any liquidation, dissolution or winding up of the Corporation, the holders of Class3 Preference Shares shall be entitled to receive, in preference to the holders of Common Shares, an amount equal to the aggregate Redemption Amount (as defined in the Articles of Amendment) of all Class3 Preference Shares, together with any accrued but unpaid dividends. ·The holders of Class3 Preference Shares shall have the right to convert any or all Class3 Preference Shares, at the option of the holder, at any time, into Common Shares on a one for one basis. In addition, the Class3 Preference Shares shall automatically be converted into Common Shares in the event that the holders of a majority of the outstanding Class3 Preference Shares consent to such conversion. ·In the event of a conversion to Common Shares, accrued but unpaid dividends shall be paid in cash upon such conversion and shall not increase the number of Common Shares issuable upon such conversion. ·There will be proportional adjustments for stock splits, stock dividends, recapitalizations and the like. ·The Class 3 Preference Shares will vote together with Common Shares and not as a separate class, except as specifically provided under the section “Protective Provisions” of the Articles of Amendment or as otherwise required by law.Each Class 3 Preference Share shall have a number of votes equal to the number of Common Shares then issuable upon the conversion of such Class 3 Preference Shares. 6 ·Subject to applicable law, the consent of 66⅔% of the Class 3 Preference Shares voting alone shall be required to: a)change the rights and terms of the Class 3 Preference Shares; and b)authorize, create or issue any security either preferential to or on parity with the Class 3 Preference Shares. ·The consent of a majority of the Class3 Preference Shares shall be required to pay any dividend to or redeem any Class3 Preference Shares or Common Shares (other than the payment of dividends on the Class3 Preference Shares as contemplated in the Articles of Amendment and other than purchases of Common Shares from employees or other service providers upon termination of service). ·At any time after five years from the date of issuance, the holders of a majority of the Class3 Preference Shares may elect to have the Corporation redeem the Class3 Preference Shares for an amount equal to CAD$0.60 per Class3 Preference Share plus all accrued and unpaid dividends.At any time after five years from the date of issuance, the Corporation may, at its option, redeem the Class3 Preference Shares for an amount equal to CAD$0.60 per Class3 Preference Share plus all accrued and unpaid dividends. This summary is qualified in its entirety by the provisions of the Articles of Amendment attached as Exhibit 1 to the Articles of Amendment Resolution annexed hereto as Appendix “B”. The Articles of Amendment Resolution must be approved by at least 66⅔% of the votes cast by the Shareholders at the Meeting either in person or by proxy. Shareholders have the right to dissent in respect of the Articles of Amendment Resolution. A Shareholder who dissents has the right to be paid the fair value of his, her or its Common Shares if the Corporation has received from such holder a written notice of dissent at or prior to the Meeting and such dissenting holder has otherwise complied with the dissent provisions of the CBCA. See “The Articles of Amendment – Dissent Rights”. TSX Requirement for Shareholder Approvals and an Independent Valuation: The TransVideo Acquisition and the Private Placement are subject to the approval of the TSX and since the TransVideo Acquisition and the Private Placement will (i) provide for the issuance to insiders of the Corporation of greater than 10% of the number of common shares of the Corporation which are currently outstanding and (ii) provide for the issuance of greater than 25% of the current outstanding Common Shares, the rules of the TSX require that the Corporation obtain approval of the TransVideo Acquisition and the Private Placement from the holders of a majority of the Common Shares, excluding the votes attached to the Common Shares held by Mr. Wang, AvantaLion, any other person who may be a related party of TransVideo, and any other person who is a joint actor of Mr. Wang and AvantaLion, including Ms. Li as spouse of Mr. Wang,David Kronfeld and Gabriel A. Battista. In addition, since the value of the consideration to be received by the insiders or other related parties exceeds 2% of the market capitalization of the Corporation, the TSX requires that: (i) the proposed transactions be approved by the Board on the recommendation of the directors who are unrelated to the transactions; and (ii) the value of the consideration be established in an independent report. In addition, since the value of the consideration to be received by the insiders or other related parties exceeds 10% of the market capitalization of the issuer, TSX will require that the transaction be approved by theshareholders, other than the insiders. Recommendation of the Board The Board has unanimously concluded that the Articles of Amendment are in the best interests of NeuLion and the Board recommends that the Shareholders vote FOR the approval of the Articles of Amendment Resolution. 7 The Private Placement At the Meeting, the Shareholders will be asked to consider the Private Placement Resolution in the form set out in Appendix “C” of this Circular. On May28, 2010 NeuLion and JK&B Capital executed a non-binding term sheet in connection with the Private Placement. Pursuant to the Private Placement, NeuLion will issue approximately 16,666,667 Class3 Preference Shares, at a price of CAD$0.60 per share, representing a 28% premium over CAD$0.465, which was the price of the Common Shares at the close of business on May28, 2010. However, the actual number of Class 3 Preference Shares to be issued in the Private Placement depends on the foreign exchange currency rate at the time the Private Placement is closed, as the price per share is in Canadian dollars but the $10 million investment is in US dollars.The actual number of Class 3 Preference Shares issued will be determined using the Bank of Canada noon rate for the conversion of Canadian dollars to U.S. dollars on the business day immediately prior to the Closing.For example, applying the Bank of Canada noon rate on June 18, 2010, CAD$1 converted into US$0.9768, which means that CAD$0.60 converted into US$0.59. US$10 million divided by US$0.59 equals16,949,153 Class 3 Preference Shares.Applying hypothetical Bank of Canada noon rates: - if CAD$1 converted into US$0.95, then CAD$0.60 converted into US$0.57, and US$10 million divided by US$0.57 equals 17,543,860 Class 3 Preference Shares; and - if CAD$1 converted into US$1.05, then CAD$0.60 converted into US$0.63, and US$10 million divided by US$0.63 equals 15,873,016 Class 3 Preference Shares. The Subscription Agreements provide that Mr. Battista, JK&B Capital V Special Opportunities Fund, L.P. and JK&B Capital V, L.P. will subscribe for 0.6%, 42.74% and 56.66% of the Class 3 Preference Shares issued pursuant to the Private Placement, respectively. The Corporation has been advised that JK&B does not currently hold any Common Shares. Mr. Battista currently controls (either directly or indirectly) 120,350 common shares (less than 0.01% of the issued and outstanding Common Shares). It is expected that as of the closing of the Private Placement and the TransVideo Acquisition, Mr. Battista, JK&B Capital V Special Opportunities Fund, L.P. and JK&B Capital V, L.P. will hold approximately 220,350 Common Shares (0.6% of the issued and outstanding Common Shares, 7,123,667 Common Shares (4.58% of the issued and outstanding Common Shares) and 9,443,000 common shares – (6.07% of the issued and outstanding Common Shares), respectively. The proceeds of the Private Placement will be used for general working capital purposes. Mr.Wang,our Chairman,a significant shareholder of NeuLion and a holder of an ownership interest in JK&B Capital V Special Opportunities Fund, L.P., Ms. Li, his spouse, and Mr. Kronfeld, a director of NeuLion and a holder of ownership interests in JK&B, will not be voting in connection with the Private Placement Resolution. Mr. Battista is participating in the Private Placement and will not be voting in connection with the Private Placement Resolution. MI61-101 also requires that, unless exempted, a valuation report must be prepared in connection with the valueof the non-cash assets in a related party transaction. The Private Placement is exempt from this requirement by application of the “Fair market value not more than 25% of market capitalization” exemption contained in section 5.5(a) of MI61-101. Shareholder Approval Required for the Private Placement Resolution The Private Placement Resolution must be approved bya majorityof the votes cast by the Shareholders other than Mr. Wang, Ms. Li, AvantaLion, Mr. Kronfeld, Mr. Battista, any other person who may be a related party of JK&B, and any other person who is a joint actor of Mr. Wang, Ms. Li, AvantaLion, Mr. Kronfeld or Mr. Battista, who vote in respect of the Private Placement Resolution, in person or by proxy, at the Meeting. As of June 15, 2010 atotal of 52,379,258 Common Shares will be excluded from voting on the Private Placement Resolution. Recommendation of the Private Placement Special Committe and of the Board After careful consideration, the Board, based upon the unanimous recommendation of the Private Placement Special Committee, has determined (with Mr. Wang, Ms. Li, Mr.Kronfeld and Mr. Battistaabstaining) that the Private Placement is in the best interests of NeuLion and has approved the Private Placement, subject to approval of the Shareholders. The Board recommends that the Shareholders vote FOR the approval of the Private Placement Resolution. Dilution to Shareholders As of June 15, 2010, 116,800,294 Common Shares were issued and outstanding. If the transactions described herein had closed on June 15, 2010, a total of approximately 16,666,667 (14.3% dilution) Common Shares would have beenissued to JK&B as a result of the Private Placement, and a total of 22,000,802(18.8% dilution) Common Shares would have been issued tothe ExchangingShareholders and as a result of both transactions, a total of 38,667,469 (33.1% dilution) Common Shares would have been issued. Beneficial Ownership After GivingEffect to the TransVideo Acquisition and the Private Placement After giving effect to the TransVideo Acquisition and the Private Placement, Mr. Wang will own directly and indirectly, approximately 24,128,974 Common Shares of NeuLion as of June 15, 2010.This excludes 39,160,894 Common Shares beneficially owned by Ms. Li, Mr. Wang’s spouse, as to which Mr. Wang disclaims beneficial ownership.Ms. Li will own directly and indirectly, 39,160,894 Common Shares of NeuLion as of June 15, 2010.This excludes 24,128,974 Common Shares beneficially owned by Mr. Wang, Ms. Li’s spouse, as to which Ms. Li disclaims beneficial ownership. 8 GENERAL PROXY INFORMATION Solicitation of Proxies This Circular is furnished in connection with the solicitation by management of NeuLion of proxies to be used at the Meeting of the Shareholders to be held at the offices of McCarthy Tétrault LLP, Suite 5300, Toronto Dominion Bank Tower, Toronto ON, M5K 1E6, Canada at 11:00 a.m. (Toronto time) on August 26, 2010 or at any adjournment thereof for the purposes set forth in the Notice.Proxies will be solicited primarily by mail and electronic mail but may also be solicited personally, by telephone or by facsimile by the directors, officers or employees of NeuLion.The costs of solicitation will be borne by NeuLion.Pursuant to National Instrument 54-101─ Communication with Beneficial Owners of Securities of a Reporting Issuer, arrangements have been made with clearing agencies, brokerage houses and other financial intermediaries to forward proxy solicitation material to the Beneficial Shareholders.NeuLion will provide, without cost to such persons, upon request to the Corporate Secretary of NeuLion, additional copies of the foregoing documents required for this purpose.The Circular and the form of proxy will be first sent to Shareholders on or about July 28,2010.Except where otherwise indicated, information contained herein is given as of June 15, 2010. Appointment and Revocation of Proxies The persons named in the enclosed form of proxy are representatives of management and officers of NeuLion.A Shareholder desiring to appoint some other person, who need not be a Shareholder, to represent him, her or it at the Meeting or any adjournment thereof may do so by filling in the name of such person in the blank space provided in the proxy or by completing another proper form of proxy.A Shareholder wishing to be represented by proxy at the Meeting or any adjournment thereof must, in all cases, deposit the completed and executed proxy with Computershare, 100University Avenue, 9th Floor, Toronto, Ontario, M5J2Y1, Attention: Proxy Department (Fax No. (416) 263-9524), at least 48 hours, excluding Saturday, Sunday and holidays, preceding the date of the Meeting or any adjournment or postponement of the Meeting at which the proxy is to be used, or by delivering it to the Chair of the Meeting before the time of voting on the day of the Meeting or any adjournment thereof.A proxy should be executed by the Shareholder or his or her attorney duly authorized in writing or, if the Shareholder is a corporation, by an officer or solicitor thereof duly authorized. In addition to any other manner permitted by law, a proxy may be revoked before it is exercised by an instrument in writing executed in the same manner as a proxy and deposited to the attention of the Corporate Secretary of NeuLion at the registered office of NeuLion at any time up to and including the last business day before the day of the Meeting or any adjournment or postponement thereof at which the proxy is to be used or with the Chair of the Meeting on the day of the Meeting prior to its commencement or any adjournment thereof, and thereupon the proxy is revoked. A registered Shareholder attending the Meeting has the right to vote in person and if he or she does so, his or her proxy is nullified with respect to the matters such person votes upon and any subsequent matters thereafter to be voted upon at the Meeting or any adjournment thereof. Exercise of Discretion by Proxies The Common Shares represented by proxies in favour of management nominees will be voted in accordance with the instructions of the Shareholder on any ballot that may be called for and, if a Shareholder specifies a choice with respect to any matter to be acted upon at the Meeting, the Common Shares represented by proxy shall be voted accordingly.If a specification is not made with respect to any matter such Common Shares will be voted by the management nominees FOR the approval of the TransVideo Resolution, the Articles of Amendment Resolution and the Private Placement Resolution. 9 The enclosed form of proxy also confers discretionary authority upon the persons named therein to vote with respect to any amendments or variations to the matters identified in the Notice and with respect to any other matters which may properly come before the Meeting in such manner as the nominee in his judgment may determine.At the date hereof, management of NeuLion knows of no such amendments, variations or other matters to come before the Meeting. Record Date The Shareholders at the Record Date are entitled to receive notice of, and to vote at, the Meeting. Advice to Beneficial Shareholders The information set forth in this section is of significant importance to many Shareholders of NeuLion as a substantial number of Shareholders are Beneficial Shareholders.Beneficial Shareholders should note that only proxies deposited by Shareholders whose names appear on the records of NeuLion as of the Record Date as the registered holders of Common Shares can be recognized and acted upon at the Meeting.If Common Shares are listed in an account statement provided to a Shareholder by a broker then, in almost all cases, those Common Shares will not be registered in the Shareholder’s name on the records of NeuLion.Such Common Shares will more likely be registered under the name of an Intermediary, such as the Shareholder’s broker or an agent of that broker or another similar entity.Common Shares held by an Intermediary can only be voted by the Intermediary upon the instructions of the Beneficial Shareholder.Without specific instructions from the Beneficial Shareholders, Intermediaries are prohibited from voting Common Shares. Beneficial Shareholders should ensure that instructions respecting the voting of their Common Shares are communicated in a timely manner to the Intermediary and in accordance with the instructions provided by their Intermediary. Applicable regulatory rules require Intermediaries to seek voting instructions from Beneficial Shareholders in advance of Shareholder meetings.Every Intermediary has its own mailing procedures and provides its own return instructions to clients.These instructions should be carefully followed by Beneficial Shareholders in order to ensure that their Common Shares are voted at the Meeting. Although a Beneficial Shareholder may not be recognized directly at the Meeting for the purpose of Common Shares registered in the name of their Intermediary, a Beneficial Shareholder may attend the Meeting as proxyholder for the Intermediary and vote the Common Shares in that capacity.Beneficial Shareholders who wish to attend the Meeting and indirectly vote their Common Shares as a proxyholder should enter their own names in the blank space on the form of proxy provided to them by their Intermediary and return the same to their Intermediary in accordance with the instructions provided by their Intermediary well in advance of the Meeting. THE TRANSVIDEO ACQUISITION At the Meeting, the Shareholders will be asked to consider the TransVideo Resolution in the form set forth in Appendix “A” of this Circular. Background to the TransVideo Acquisition In an effort to obtain greater control over the future development of TransVideo’s set top boxes and to expand NeuLion’s opportunities for marketing its IPTV Services in China, at its November12,2009 meeting,the Board formed the Acquisition Special Committee, comprised of John R. Anderson, David Kronfeld (Chair), Shirley Strum Kenny and Gabriel A. Battista, to consider a proposal to acquire TransVideo. The Board formed the Acquisition Special Committee due to the interested nature of certain directors in the potential transaction. Each member of the Acquisition Special Committee is considered to be independent for the purposes of MI61-101. The Acquisition Special Committee met in December 2009 to discuss organizational matters. 10 At the March 16, 2010 meeting of the Board, management made a presentation recommending the acquisition of TransVideo by NeuLion.In the presentation, management explainedits proposal for a possible acquisition of TransVideo.The Board unanimously approved pursuing such transaction subject to negotiating the terms of the acquisition and to resolving the issue of the fairness of the transaction, given the interest of Charles B. Wang, the Corporation’s Chairman, in AvantaLion, the majority owner of TransVideo.The Board authorized the Acquisition Special Committee to retain and instruct one or more outside advisors and to determine such advisors’ fees and other retainer terms in connection with the proposed TransVideo Acquisition. Following the March 16, 2010 meeting, the Acquisition Special Committee convened to address organizational matters, including the selection of its legal advisor. The Acquisition Special Committee agreed to retain Borden Ladner Gervais LLP as its independent legal counsel. The Acquisition Special Committee met on March 24 and 25 and May 11 and 19, 2010 with a partner of Borden Ladner Gervais LLP in attendance.Counsel advised the Acquisition Special Committee with respect to the Acquisition Special Committee’s duties in light of Mr. Wang’s position as a significant shareholder of the Corporation and controlling shareholder ofAvantaLion and explained the fiduciary duty of the directors. The Acquisition Special Committee solicited proposals from two independent financial advisors to advise on the transaction.Following a review of the proposals and discussions with the candidates, the Acquisition Special Committee retained UHY as its independent financial advisor with the responsibility to prepare and deliver to the Acquisition Special Committee a formal valuation of TransVideo and of NeuLion. On April 1, 2010, the Chair of the Acquisition Special Committee met with a representative of UHY to determine the projected timeline for completing the process of evaluating the proposed acquisition and to review any assistance or action to be provided by the Acquisition Special Committee, NeuLion and TransVideo.UHY was asked to prepare separate valuations of TransVideo and of NeuLion and then make a presentation to the Acquisition Special Committee. On May 11, 2010, UHY presented the Valuation Reports to the Acquisition Special Committee.Subsequent to the presentation, and having considered the Valuation Reports, the Acquisition Special Committee determined the number of shares of NeuLion (expressed as a percentage of shares outstanding) to be issued to the Exchanging Shareholders, which it considered to be fair to NeuLion.On May 18, 2010, Bruce Richman, a managing director of UHY, met with G. Scott Paterson, a director of the Corporation, independently to discuss the valuation. Based on management's proposal, the Acquisition Special Committee initially considered an acquisition which would include all of TransVideo’s operating assets.After further consideration and discussion amongst the Acquisition Special Committee, Mr. Kronfeld, in his role as Chair of the Acquisition Special Committee, had a discussionwith Mr. Patersonin May2010 regarding negotiating with Mr. Wang, in his role as controlling shareholder of AvantaLion, to exclude KyLinTV from the proposed acquisition and to accept instead post-acquisition ownership of approximately 15% ofthe Common Shareson a fully diluted basis.The Acquisition Special Committee presented the proposal to acquire TransVideo exclusive of KyLinTV to Mr. Wang, who accepted the proposal. On May 19, 2010, the Acquisition Special Committee met and unanimously agreed to recommend the TransVideo Acquisition to the Board.On May 19, 2010, Mr. Kronfeld made a presentation to the Board regarding the process undertaken by the Acquisition Special Committee and stated that the Acquisition Special Committee unanimously recommendedto the Board that NeuLion pursue the TransVideo Acquisition.The Board unanimously agreed to follow the recommendation of the Acquisition Special Committee and publicly announced that it had reached an agreement in principle to acquire the operating interests of TransVideo. 11 Valuation Reports and Fairness Opinion Financial Forecasts Management of NeuLion provided UHY with a one-year financial forecast for 2010, based on the Corporation’s operating history and assumptions about new business going forward.Additionally, Management provided UHY with a range of growth rates based on industry trends, that would be used to forecast the years 2011 to 2014. In particular, the financial forecast was derived using the following assumptions: (i) Revenue – forecasted using expected growth rates from existing customers and Management's best estimates regarding new business going forward; (ii) Cost of Revenue – forecasted as a percentage of revenues; and (iii) Operating Expenses – forecasted using historical growth rates, changes in revenue and inflation. Valuation Reports The TransVideo Acquisition is a “related party transaction” for the Corporation as defined in MI61-101 due to the fact that TransVideo is currently majority owned by AvantaLion, a corporation controlled by Mr. Wang, the Chairman of the Board. Mr. Wang is a “related party” of the Corporation (as defined in MI61-101) as he is a director, the Chairman and a significant Shareholder of NeuLion. Generally, MI61-101 requires a reporting issuer engaged in a related party transaction to: (i) obtain a valuation of the subject matter of the proposed transaction; and (ii) obtain the approval of the reporting issuer's “minority shareholders” (as that term is defined in MI61-101). Pursuant to the Valuation Engagement Letter, the Acquisition Special Committee retained UHY, an independent valuator, to prepare a formal valuation of NeuLion and of TransVideo. The Valuation Reports were one factor, among others, that the Acquisition Special Committee considered in assessing the TransVideo Acquisition and making its recommendations to the Board. The Acquisition Special Committee has determined UHY to be qualified and independent within the meaning of MI61-101 and that the Valuation Reports satisfied the requirements of MI 61-101. UHY has advised that neither it nor any of its affiliates: (i) is an “issuer insider”, “associated entity” or “affiliated entity” (as those terms are defined in MI61-101) of NeuLion or TransVideo and their respective subsidiaries; (ii) is an advisor to TransVideo and its subsidiaries in connection with the TransVideo Acquisition; (iii) is a manager, co-manager or a member of a soliciting dealer group formed for purposes of the TransVideo Acquisition; (iv) is the external auditor of NeuLion or TransVideo and their respective subsidiaries; or (v) has a material financial interest in the completion of the TransVideo Acquisition. Pursuant to the Valuation Engagement Letter, UHY was paid a fee based on its hourly rates for the time spent on the engagement estimated to range from $50,000 to $55,000. In addition, UHY is to be reimbursed for its reasonable out-of-pocket expenses and will be held harmless byNeuLion under certain circumstances arising in connection with the Valuation Reports. The fees to be paid to UHY under the Valuation Engagement Letter were agreed between UHY and the Acquisition Special Committee. None of the fees paid to UHY were contingent upon the conclusions reached by UHY. UHY's valuation professionals have significant experience in providing valuation advice for various purposes, including mergers and acquisitions and fairness opinions, amongst other things. For the purposes of the Valuation Reports, “fair market value” is defined as the price at which the property would change hands between a willing buyer and a willing seller when the former is not under any compulsion to buy and the latter is not under any compulsion to sell, both parties having reasonable knowledge of relevant facts. This definition is similar to the definition of fair market value in MI 61-101. As contained in the TransVideo Valuation Report, UHY concluded that, as of March 31, 2010, the fair market value of TransVideo (including its interest in KyLinTV, which interest will not be acquired by NeuLion) was in the range of $40,690,000 to $52,870,000, including a value of $21,060,000 for TransVideo's 32.74% interest in KyLinTV.The Acquisition Special Committee determined that the range of values for TransVideo, assuming the exclusion of its interest in KyLinTV, would be $19,630,000 to $31,810,000. In the NeuLion Valuation Report, UHY concluded that, as of March 31, 2010, the fair market value of NeuLion was in the range of $104,900,000 to $157,100,000. The Valuation Reports were provided to the Acquisition Special Committee as one factor in its consideration of the TransVideo Acquisition and were not, and are not, a recommendation by UHY as to any action that the Acquisition Special Committee, the Board, any Shareholder or any other person should take in connection with the TransVideo Acquisition. Under the terms of the Valuation Engagement Letter, such Valuation Reports may not be used for any other purpose without UHY’s prior consent or be relied upon by any other person, including any Shareholder. The Valuation Reports were provided for the use of the Acquisition Special Committee and should not be construed as a recommendation to invest in, or divest of, any ofNeuLion's or TransVideo's securities. The Valuation Reports are subject to the scope, assumptions, limitationsand restrictions and qualifications contained therein and must be considered in their entirety by the reader as selecting and relying on only specific portions of the analyses or factors considered, without considering all factors and analyses together, could create a misleading view of the process underlying the Valuation Reports. In particular, the preparation of a valuation is a complex process and it is not appropriate to extract partial analyses or make summary descriptions. Any attempt to do so could lead to undue emphasis on a particular factor or analysis. The Valuation Reports should be read in their entirety and are included as Appendix “G” and Appendix “H” to this Circular. 12 Fairness Opinion The Acquisition Special Committee retained UHY to address the fairness, from a financial point of view, of the issuance and delivery of 22,000,802 Common Shares by NeuLion in exchange for all of the issued and outstanding shares of TransVideo pursuant to the TransVideo Acquisition. Pursuant to such engagement, UHY has delivered the Fairness Opinion to the Acquisition Special Committee. The Fairness Opinion states that, subject to the assumptions, conditions and limitations contained therein, in the opinion of UHY as of June 18, 2010, the issuance and delivery of 22,000,802 Common Shares by NeuLion in exchange for all of the issued and outstanding shares of TransVideo pursuant to the TransVideo Acquisition is fair, from a financial point of view, to NeuLion. Pursuant to the terms of the Opinion Engagement Letter, UHY is entitled to an aggregate fee of $145,000. In addition, UHY is to be reimbursed for its reasonable out-of-pocket expenses, including outside legal fees, and will be held harmless by NeuLion under certain circumstances arising in connection with the Fairness Opinion. The fees to be paid to UHY under the Opinion Engagement Letter were agreed between UHY and the Acquisition Special Committee. None of the fees payable to UHY are contingent upon the conclusions reached by UHY in the Fairness Opinion or on the completion of the TransVideo Acquisition. The opinion expressed by UHY was provided for the information and assistance of our Acquisition Special Committee in connection with its consideration of the TransVideo Acquisition and such opinion does not constitute a recommendation as to any actionthe Acquisition Special Committee, the Board, or anyShareholder should take in connection with the TransVideo Acquisition or any aspect thereof and is not a recommendation to any person on how such person should vote with respect to the TransVideo Acquisition or any other matter presented at the Meeting. The Fairness Opinion may not be relied upon by any person or party other than the Acquisition Special Committee. The Fairness Opinion should not be construed as a recommendation to invest in or divest of any common shares of NeuLion or TransVideo. The Fairness Opinion is subject to the assumptions and limitations contained therein and should be read in its entirety. The Fairness Opinion is one factor, among others, that the Acquisition Special Committee considered in assessing the TransVideo Acquisition and making its recommendation to the Board. The Fairness Opinion is included as Appendix “F” to this Circular. In rendering the Fairness Opinion, UHY assumed and relied upon the accuracy and completeness of all information supplied or otherwise made available to it by NeuLion, TransVideo or our or their respective representatives or advisors or otherwise obtained by UHY from other sources. With respect to financial projections of NeuLion and TransVideo, we advised UHY, and UHY assumed, without independent investigation, that such projections were reasonably prepared and reflected the best then available estimates and good faith judgment of NeuLion’s and TransVideo’s respective senior management as to NeuLion’s and TransVideo’s expected future competitive, operating and regulatory environments and related financial performance. UHY expressed no opinion with respect to such projections or the assumptions on which they were based. The Fairness Opinion was necessarily based upon financial, economic, market and other conditions as they existed and could be evaluated, and the information made available to the UHY, as of the date of such opinion. UHY does not have any obligation to advise any person of any change in any fact or matter affecting its opinion which may come or be brought to UHY’s attention after the date of such opinion. Prior Valuations To the knowledge of the directors and officers of the Corporation, after reasonable inquiry, other than the TransVideo Valuation Report and the Fairness Opinion, there have been no prior valuations (as defined in MI61-101) prepared in respect of TransVideo or its securities or material assets within the two-year period preceding the date of this Circular. Timing It is the objective of both NeuLion and the Exchanging Shareholders to have the Effective Date occur on or about August 30, 2010.The Effective Date could be delayed, however, for a number of reasons.It is not possible, therefore, to state with certainty when or if the Effective Date will occur. Anticipated Benefits of the TransVideo Acquisition The TransVideo Acquisition, if consummated, will provide NeuLion with greater control over the future development of TransVideo's set top boxes. TransVideo's existing relationships in China will also afford NeuLion with substantial opportunities for marketing its IPTV services in that geographic region. This description of the TransVideo Acquisition is qualified in its entirety by reference to the full text of the Share Exchange Agreement, which is attached as Appendix “J” to this Circular. If the requisite Shareholder approval is obtained and the conditions to the completion of the transactions contemplated in the Share Exchange Agreement are met, the TransVideo Acquisition will result in TransVideo becoming a wholly-owned subsidiary of NeuLion on the Effective Date. Recommendation of the Acquisition Special Committee andoftheBoard The Board established the Acquisition Special Committee with the mandate to consider and advise the Board as to the terms of the TransVideo Acquisition.The Acquisition Special Committee unanimously recommended to the Board that the consideration payable to the shareholders of TransVideo should consist of that number of Common Shares representing approximately 15% of the Common Shares outstanding, on a fully diluted basis, after giving effect to TransVideo Acquisition (prior to giving effect to the proposed Private Placement). After careful consideration of the Valuation Reports, the Fairness Opinion and other factors, the Acquisition Special Committee unanimously concluded that the consideration to be paid by NeuLion to the Exchanging Shareholders for their 100% interest in TransVideo (excluding the interest in KyLinTV) pursuant to the TransVideo Acquisition was fair from a financial point of view to NeuLion. 13 After careful consideration, the Board, based upon the unanimous recommendation of the Acquisition Special Committee, has determined (with Mr. Wang abstaining due to his position as director, our Chairman and a significant Shareholder of NeuLion and the controlling shareholder of AvantaLion, and with Ms. Li, the spouse of Mr. Wang, abstaining) that the TransVideo Acquisition is fair to, and in the best interests of, NeuLion.The Board unanimously recommends that the Shareholders vote FOR the TransVideo Resolution. The conclusions and recommendations of the Board are based upon a number of factors, including the following: (a) TransVideo will be managed by the same experienced team of professionals that have demonstrated their ability to efficiently manage the operations of NeuLion and to deliver on development and acquisition opportunities; (b) the recommendation of the Acquisition Special Committee; (c) the Fairness Opinion; (d) the Valuation Reports; and (e) the strategic benefits that TransVideo brings to NeuLion’s future prospects. The foregoing discussion of the factors reviewed by the Acquisition Special Committee and the Board is not intended to be exhaustive.In view of the wide variety of factors considered in connection with their evaluation of the TransVideo Acquisition, the Acquisition Special Committee and the Board did not find it practicable to, and therefore did not, quantify or assign relative weights to specific factors or methodologies in reaching their conclusions.In addition, individual members of the Acquisition Special Committee and the Board may have given different weights to different factors. The Board recommends that the Shareholders vote FOR the approval of the TransVideo Resolution.Unless instructions are given to vote against the TransVideo Resolution, the persons whose names appear on the enclosed proxy form will vote FOR the approval of the TransVideo Resolution. The Share Exchange Agreement The TransVideo Acquisition will be undertaken and shall be consummated pursuant to the terms of the Share Exchange Agreement.The Share Exchange Agreement contains covenants, representations and warranties of and from each of NeuLion and the Exchanging Shareholders and various conditions precedent, both mutual and with respect to each of the parties and TransVideo. The following is a summary of certain provisions of the Share Exchange Agreement, attached as Appendix “J” to this Circular, and is qualified in its entirety by the full text thereof. In connection with the TransVideo Acquisition, the Corporation has entered into a Share Exchange Agreement withtheExchanging Shareholders, dated as of [●],2010, included herewith as Appendix “J” (the “Share Exchange Agreement”) to this Circular.The Exchanging Shareholders collectively own 100% of the issued and outstanding shares of TransVideo. Pursuant to the Share Exchange Agreement, the Corporation will issue, subject to certain conditions set forth below, an aggregate of 22,000,802 Common Shares (the “Corporation Exchange Shares”) to the Exchanging Shareholders in exchange for 3,200,000 shares of TransVideo (the “TransVideo Exchange Shares”), which shares represent all of the issued and outstanding shares of TransVideo (the “Exchange”).The Share Exchange Agreement contains certain conditions to the closing of the Exchange (the “Closing”), including the accuracy of the representations and warranties, performance by execution and delivery by the Corporation and the other parties thereto of the agreements that are described in this Circular, approval from the Shareholders and the TSX. Of the 22,000,802 Common Shares issuable in connection with the TransVideo Acquisition, 81% of the Common Shares are issuable to AvantaLion, a company controlled by Mr. Wang. 14 After giving effect to the TransVideo Acquisition only, Mr. Wang will beneficially own, directly and indirectly,approximately 24,128,974 Common Shares of NeuLion as of June 15, 2010. The Share Exchange Agreement contains various representations and warranties between the Corporation on the one hand, and the Exchanging Shareholders on the other hand, with respect to themselves and TransVideo, that are subject, in some cases, to specified exceptions and qualifications.The representations and warranties, which are substantially reciprocal, relate to, among other things, organization and good standing, corporate power and authority to enter into the Share Exchange Agreement and to consummate the transactions contemplated thereby, the absence of violations of, or conflicts with, governing documents or applicable law as a result of entering into the Share Exchange Agreement and binding obligations.In addition, the Exchanging Shareholders, severally as to each ofthemselves, have made certain representations and warranties, related to, among other things, ownership of the TransVideo Exchange Shares, litigation and their status as an accredited investor.The Exchanging Shareholders, jointly and not severally, also made certain representations and warranties related to, among other things, subsidiaries, capitalization and related matters, litigation, title to and condition of properties, absence of undisclosed liabilities, any changes to TransVideo since January 1, 2010, material contracts, employees, tax returns, licenses, intellectual property and financial statements.The Corporation has also made certain representations and warranties related to, among other things, the due authorization and valid issuance of the Corporation Exchange Shares. All such representations and warranties will survive the Closing until the third anniversary of the date of the Share Exchange Agreement, except that the representations and warranties made by the Exchanging Shareholders with respect to ownership, authority and capitalization and related matters as to themselves and TransVideo shall survive indefinitely and the representations and warranties made by the Exchanging Shareholders with respect to tax matters shall survive until 60 days after the expiration of the applicable statute of limitations. Pursuant to the Share Exchange Agreement, the Corporation has the right to indemnification from each Exchanging Shareholder, severally and not jointly, for, among other things, breaches of any representation or warranty made by the Exchanging Shareholders severally and not jointly, and from each Exchanging Shareholder, jointly and not severally, for, among other things, breaches of any representation or warranty made by the Exchanging Shareholders jointly and not severally.The Corporation shall indemnify the Exchanging Shareholders for, among other things, breaches of any representation or warranty made by the Corporation.No party seeking indemnification under the Share Exchange Agreement shall be entitled to indemnification until the aggregate amount of Damages (as defined in the Share Exchange Agreement) to such party exceeds US$50,000, at which time, the party seeking indemnification shall be entitled to indemnification for the total amount of such Damages. Shareholder Approval Required for the TransVideo Resolution The TransVideo Resolution must be approved bya majorityof the votes cast by the Shareholders, other than by Mr. Wang, Ms. Li, AvantaLion, any other person who may be a related party of TransVideo, and any other person who is a joint actor of Mr. Wang, Ms. Liand AvantaLion, who vote in respect of the TransVideo Resolution, in person or by proxy, at the Meeting. As of June 15, 2010, a total of 51,409,435 Common Shares will be excluded from voting on the TransVideo Acquisition. See “Voting Securities and Principal Holders Thereof” for a breakdown of the Common Shares owned and controlled by Mr. Wang and Ms. Li, all of which will be excluded from voting on the TransVideo Resolution. Interests of Experts Certain legal matters relating to the TransVideo Acquisition and the Private Placement are to be passed upon at the consummation of the transactions by McCarthy Tétrault LLP and Loeb & Loeb LLP, on behalf of NeuLion.As of the Record Date, the partners and associates of McCarthy Tétrault LLP and Loeb & Loeb LLP beneficially owned, directly or indirectly, less than 1% of the outstanding Common Shares. Expenses of the TransVideo Acquisition The estimated costs to be incurred by NeuLion relating to the TransVideo Acquisition, including, without limitation, NeuLion’s accounting and legal fees, the payment of the financial fees to UHY, employees and consultants and the preparation and printing of this Circular are expected to aggregate approximately $[●]. Risk Factors The TransVideo Acquisition would be subject to certain risks.The Shareholders should carefully consider the risks described in Appendix “D” to this Circular, “Information Concerning TransVideo – Risk Factors”, for a more detailed description of the risk factors applicable to NeuLion following the TransVideo Acquisition. Readers should also carefully consider the risk factors relating to the business of NeuLion identified in the section entitled “Risk Factors” in the Corporation’s Form 10-K found on SEDAR at www.sedar.com and at the Securities and Exchange Commission’s website at www.sec.gov, which is incorporated herein by reference. 15 In addition to the foregoing, the Shareholders should consider the following risk factors: Conditions Precedent and Required Regulatory and Third Party Approvals The completion of the TransVideo Acquisition and the Private Placement are subject to a number of conditions precedent, some of which are outside the control of NeuLion, including, without limitation, receipt of Shareholder approval at the Meeting and approval by the TSX. There can be no certainty, nor can NeuLion provide any assurance, that these conditions will be satisfied or, if satisfied, when they will be satisfied. The Anticipated Benefits of the TransVideo Acquisition May Not Be Realized NeuLion is proposing to complete the TransVideo Acquisition to create the opportunity to realize certain benefits including those set forth under the heading “The TransVideo Acquisition - Anticipated Benefits of the TransVideo Acquisition”. A variety of factors, including those risk factors set forth in this Circular and in the documents incorporated by reference herein, may adversely affect the ability to achieve the anticipated benefits of the TransVideo Acquisition. Risk Factors Associated with the Share Exchange Agreement As consideration for the all of the issued and outstanding shares of TransVideo being transferred to NeuLion pursuant to the Share Exchange Agreement, NeuLion shall issue 22,000,802 Common Shares, which as of June 15,2010 will represent approximately 14.15% of the issued and outstanding Common Shares on completion of the TransVideo Acquisition and the Private Placement, the effect of which will result in a dilution of the equity interest of the Shareholders. However, the actual number of Class 3 PreferenceShares to be issued in connection with the Private Placement depends on the foreign exchange currency rate on the business day immediately preceding the closing date of the Private Placement, as the price per share is in Canadian dollars but the $10 million investment is in US dollars.The actual number of Class 3 PreferenceShares will be determined using the Bank of Canada noon rate for the conversion of Canadian dollars to U.S. dollars on the business day immediately prior to the Closing. For example, applying the Bank of Canada noon rate on June 18, 2010, CAD$1 converted into US$0.9768, which means that CAD$0.60 converted into US$0.59. US$10 million divided by US$0.59 equals16,949,153 Class 3 PreferenceShares.Applying hypothetical Bank of Canada noon rates: - if CAD$1 converted into US$0.95, then CAD$0.60 converted into US$0.57, and US$10 million divided by US$0.57 equals 17,543,860 Class 3 PreferenceShares; and - if CAD$1 converted into US$1.05, then CAD$0.60 converted into US$0.63, and US$10 million divided by US$0.63 equals 15,873,016 Class 3 PreferenceShares. Potential Undisclosed Liabilities In connection with the TransVideo Acquisition, NeuLion has completed a due diligence investigation of the assets and liabilities of TransVideo. There may be liabilities that NeuLion failed to or was unable to discover in its due diligence and NeuLion may not be indemnified for some or all of these liabilities following the completion of the TransVideo Acquisition. The discovery of any material liabilities could have a material adverse effect on the business, financial condition and results of operations of the Corporation. THE ARTICLES OF AMENDMENT At the Meeting, the Shareholders will be asked to consider the Articles of Amendment Resolution in the form set forth in Appendix “B” of this Circular, which resolution would approve the creation of the Class 3 Preference Shares. Class3 Preference Shares Attributes If the Private Placement Resolution is passed by the Shareholders, the Class3 Preference Shares will have certain rights, preferences, privileges and restrictions, including the following: · Dividend, subject to certain conditions,at the rate of eight percent (8%) per annum, accrued daily, compounded annually and payable in cash upon a liquidation event for up to five (5) years, as well as the right to receive any dividends paid to Common Shares. 16 · In the event of any liquidation, dissolution or winding up of the Corporation, the holders of Class3 Preference Shares shall be entitled to receive, in preference to the holders of Common Shares, an amount equal to the aggregate Redemption Amount (as defined in the Articles of Amendment) of all Class3 Preference Shares, together with any accrued but unpaid dividends. · The holders of Class3 Preference Shares shall have the right to convert any or all Class3 Preference Shares, at the option of the holder, at any time, into Common Shares on a one for one basis. In addition, the Class3 Preference Shares shall automatically be converted into Common Shares in the event that the holders of a majority of the outstanding Class 3 Preference Shares consent to such conversion. · In the event of a conversion to Common Shares, accrued but unpaid dividends shall be paid in cash and shall not increase the number of Common Shares issuable upon such conversion. · There will be proportional adjustments for stock splits, stock dividends, recapitalizations and the like. · The Class 3 Preference Shares will vote together with Common Shares and not as a separate class, except as specifically provided under the section “Protective Provisions” of the Articles of Amendment or as otherwise required by law.Each Class 3 Preference Share shall have a number of votes equal to the number of Common Shares then issuable upon the conversion of such Class 3 Preference Shares. · Subject to applicable law, the consent of 66⅔% of the Class 3 Preference Shares voting alone shall be required to: a) change the rights and terms of the Class 3 Preference Shares; and b) authorize, create or issue any security either preferential to or on parity with the Class 3 Preference Shares. · The consent of a majority of the Class3 Preference Shares shall be required to pay any dividend to or redeem any Class3 Preference Shares or Common Shares (other than the payment of dividends on the Class3 Preference Shares as contemplated in the Articles of Amendment and other than purchases of Common Shares from employees or other service providers upon termination of service). · At any time after five years from the date of issuance, the holders of a majority of the Class3 Preference Shares may elect to have the Corporation redeem the Class3 Preference Shares for an amount equal to CAD$0.60 per Class3 Preference Share plus all accrued and unpaid dividends.At any time after five years from the date of issuance, the Corporation may redeem the Class3 Preference Shares for an amount equal to CAD$0.60 per Class3 Preference Share plus all accrued and unpaid dividends. Shareholder Approval Required for the Articles of Amendment Resolution The Articles of Amendment Resolution must be approved by at least 66⅔% of the votes cast by the Shareholders who vote in respect of the Articles of Amendment Resolution, in person or by proxy, at the Meeting. The Board recommends that the Shareholders vote FOR the approval of the Articles of Amendment Resolution.Unless instructions are given to vote against the Articles of Amendment Resolution, the persons whose names appear on the enclosed proxy form will vote FOR the approval of the Articles of Amendment Resolution. Dissent Rights Under the provisions of section 190 of the CBCA, a registered holder of Common Shares may dissent in respect of the Articles of Amendment Resolution. If the Articles of Amendment are filed, a registered holder of Common Shares who, in connection with the Articles of Amendment Resolution, has exercised the right of dissent pursuant to section 190 of the CBCA in strict compliance with the procedures set forth in the CBCA and who has not withdrawn the notice of the exercise of such rights as permitted by section 190 of the CBCA will be entitled to be paid the fair value for his, her or its Common Shares. Shareholders of Common Shares are not entitled to dissent with respect to their Common Shares if they vote any of such shares in favour of the Articles of Amendment Resolution, or if the directors do not act to amend the Articles of the Corporation. 17 A brief summary of the provisions of section 190 of the CBCA is set forth below. The following summary does not purport to provide a comprehensive statement of the procedures to be followed by a dissenting Shareholder who seeks to exercise dissent rights. Section 190 of the CBCA requires strict adherence to the procedures established therein and failure to do so may result in the loss of dissent rights. Accordingly, each Shareholder who might desire to exercise dissent rights should carefully consider and comply with the provisions in section 190 of the CBCA. Each dissenting Shareholder who wishes to exercise dissent rights is required to send a written objection to the Articles of Amendment to the Corporation at or prior to the Meeting. The address of the Corporation for such purpose is: 463 King Street West, Third Floor, Toronto, Ontario M5V1K4, Canada, Attn: General Counsel and Corporation Secretary. The execution or exercise of a proxy does not constitute a written objection for the purposes of section 190 of the CBCA. Within ten days after the Articles of Amendment Resolution is adopted by the Shareholders, the Corporation must so notify each of the dissenting Shareholders who is then required, within twenty days after receipt of such notice (or, if such Shareholder does not receive such notice, within twenty days after learning of the adoption of the special resolution), to send to the Corporation a written notice containing that person’s name and address, the number of Common Shares in respect of which that Shareholder dissents and a demand for payment of the fair value of such Common Shares. Within thirty days after sending such written notice, the dissenting Shareholder must also send to NeuLion the share certificate or certificates representing all of that Shareholder’s Common Shares. If theArticles of Amendment are filed, NeuLion is required to determine the fair value of the Common Shares and to make a written offer to pay such amount to the dissenting Shareholder. If such offer is not made or not accepted within thirty days, any dissenting Shareholder may apply to the court to fix the fair value of the Common Shares. There is no obligation on the Corporation to apply to the court. If any application is made, the dissenting Shareholder will be entitled to be paid the amount fixed by the court. The text of section 190 of the CBCA is set out in Appendix “I” to this Circular. Registered holders of Common Shares who wish to exercise dissent rights should seek legal advice, as failure to adhere to the requirements set out in section 190 of the CBCA may result in the loss or unavailability of any right to dissent. THE PRIVATE PLACEMENT At the Meeting, the Shareholders will be asked to consider the Private Placement Resolution in the form set forth in Appendix “C” of this Circular. Background to the Private Placement The JK&B Transaction Prior to May2010, the Board considered a number of financing alternatives that could be available to the Corporation. At the May12,2010 meeting of the Board, Mr. Kronfeld indicated that JK&B Capital had an interest in a transaction for preferred shares at a price that would exceed the current market price for the Common Shares. It was decided that any offer by JK&B should be directed to Mr. Reichbach on behalf of the Board. 18 On May 24, 2010, Mr. Roy E. Reichbach, General Counsel and Secretary of the Corporation, was advised by MarcSokol, Managing Director of JK&B, that JK&B was sending a proposed term sheet for US$10 million in preferred investment in the Corporation.Mr. Reichbach sent the Board an e-mail advising them of the pending term sheet and proposing May 26, 2010 for a Board meeting to discuss the transaction and potentially appoint a special committee. The term sheet was received on May25,2010. After the various members of the Board exchanged e-mails and phone calls, May 25, 2010 at 6 p.m. was set as the time of the Board meeting to discuss the proposed private placement transaction and potentially appoint a special committee. On May 25, 2010, the Board convened telephonically, discussed the term sheet and appointed the Private Placement Special Committee comprised of Mr. Reichbach and Dr. Kenny, who were also appointed co-chairs of such special committee.The Board agreed to meet again on May 28, 2010 at noon. On May 26, 2010, the Private Placement Special Committee discussed the term sheet and proposed modifications.They agreed that Mr. Reichbach would negotiate with JK&B’s representative. On May 26, 2010 and May 27, 2010, numerous discussions were held between Messrs. Reichbach and Sokol.JK&B agreed to significant revisions to the initial term sheet. On May 27, 2010, the Private Placement Special Committee met telephonically to discuss the status of the negotiations with JK&B.After discussion, the Private Placement Special Committee agreed to recommend that the Board approve the term sheet, as negotiated and revised. Mr. Reichbach then discussed the status of the negotiations with all of the other members of the Board individually. On May 28, 2010, the Board convened telephonically to discuss the revised term sheet.After discussion, the Board unanimously approved the execution of the term sheet. On May28, 2010, NeuLion and JK&B Capital V, L.P. executed a non-binding term sheet in connection with the Private Placement. Pursuant to the agreed upon terms, and subject to the approval of the Articles of Amendment Resolution and the Private Placement Resolution, NeuLion will issue approximately 16,666,667 Class 3 Preference Shares at a price of CAD$0.60 per share, representing a 28% premium over CAD$0.465, which was the price of the Common Shares at the close of business on May28, 2010. However, the actual number of Class 3 PreferenceShares to be issued in connection with the Private Placement depends on the foreign exchange currency rate on the business day immediately preceding the closing date of the Private Placement, as the price per share is in Canadian dollars but the $10 million investment is in US dollars.The actual number of Class 3 PreferenceShares will be determined using the Bank of Canada noon rate for the conversion of Canadian dollars to U.S. dollars on the business day immediately prior to the Closing. For example, applying the Bank of Canada noon rate on June 18, 2010, CAD$1 converted into US$0.9768, which means that CAD$0.60 converted into US$0.59. US$10 million divided by US$0.59 equals16,949,153 Class 3 PreferenceShares.Applying hypothetical Bank of Canada noon rates: - if CAD$1 converted into US$0.95, then CAD$0.60 converted into US$0.57, and US$10 million divided by US$0.57 equals 17,543,860 Class 3 PreferenceShares; and - if CAD$1 converted into US$1.05, then CAD$0.60 converted into US$0.63, and US$10 million divided by US$0.63 equals 15,873,016 Class 3 PreferenceShares. The Subscription Agreements provide that Mr. Battista, JK&B Capital V Special Opportunities Fund, L.P. and JK&B Capital V, L.P. will subscribe for 0.6%, 42.74% and 56.66% of the Class 3 Preference Shares issued pursuant to the Private Placement, respectively. The Corporation has been advised that JK&B does not currently hold any Common Shares. Mr. Battista currently controls (either directly or indirectly) 120,350 common shares (less than 0.01% of the issued and outstanding Common Shares). It is expected that as of the closing of the Private Placement and the TransVideo Acquisition, Mr. Battista, JK&B Capital V Special Opportunities Fund, L.P. and JK&B Capital V, L.P. will hold approximately 220,350 Common Shares (0.6% of the issued and outstanding Common Shares, 7,123,667 Common Shares (4.58% of the issued and outstanding Common Shares) and 9,443,000 common shares – (6.07% of the issued and outstanding Common Shares), respectively. The proceeds of the Private Placement will be used for general working capital purposes. Mr. Wang, a director, the Chairman and a significant Shareholder of NeuLion and a holder of an ownership interest in JK&B Capital V Special Opportunities Fund, L.P., Ms. Li, his spouse, and Mr. Kronfeld, a holder of ownership interests in JK&B, will not be voting in connection with the Private Placement Resolution. Mr.Battista is participating in the Private Placement and will not be voting in connection with the Private Placement Resolution. To the knowledge of NeuLion after reasonable inquiry, none of Mr. Wang, Ms. Li, Mr. Kronfeld or Mr. Battista have knowledge of any material information concerning NeuLion or its securities that has not been generally disclosed. MI61-101 also requires that, unless exempted, a valuation report must be prepared in connection with the value of the non-cash assets in a related party transaction. The Private Placement is exempt from this requirement by application of the “Fair market value not more than 25% of market capitalization” exemption contained in section 5.5(a) of MI61-101. Summary of Subscription Agreements In connection with the Private Placement, the Corporation has entered into a subscription agreement with each of JK&B and Mr. Battista (collectively, the “Subscription Agreements”), pursuant to which the Corporation will issue, subject to certain conditions set forth below, approximately 16,666,667 shares of Class 3 Preference Shares at a purchase price of CAD$0.60 per Class 3 Preference Share, for up to a maximum total purchase price of US$10,000,000.00.The Corporation will use the proceeds from the sale of the Class 3 Preference Shares for general working capital purposes.The Subscription Agreements contain certain conditions to the closing of the sale of the Class 3 Preference Shares, including the execution and delivery by the Corporation and the other parties thereto of the agreements described herein and the procurement of Board, Shareholder and other necessary approvals in connection with the Private Placement. 19 The Corporation makes representations and warranties in the Subscription Agreements on a variety of topics, including those related to (i) organization, good standing and qualification, (ii) authorization and binding obligations, (iii) compliances with laws, (iv) compliance with other instruments, (v) consents and approvals, (vi) its status as a “reporting issuer,” (vii) no stop orders with respect toits securities, (viii) valid issuance of its outstanding Common Shares, (ix) filing of all reports required to be filed by it under the securities laws, (x) taxes, (xi) stabilizing or manipulating the price of its Common Shares and (xii) accuracy of its books and records. Pursuant to each Subscription Agreement, the purchaser agrees to indemnify and hold harmless the Corporation and its officers and directors from, among other things, any losses, damages and expenses incurred by it in investigating, preparing or defending against any claim, lawsuit, administrative proceeding or investigation arising out of a breach of any representation or warranty of the purchaser or any breach by a purchaser of, or failure of the purchaser to comply with, any covenant or agreement made by a purchaser in such Subscription Agreement. Shareholder Approval Required for the Private Placement Resolution The Private Placement Resolution must be approved bya majorityof the votes cast by the Shareholders (other than Mr. Wang, Ms. Li, Mr. Kronfeld and Mr. Battista)who vote in respect of the Private Placement Resolution, in person or by proxy, at the Meeting. As of June 15, 2010,a total of 52,379,258 Common Shares will be excluded from voting on the Private Placement Resolution, of which 120,350 Common Shares and 849,473 Common Shares would otherwise have been voted, either directly or indirectly, by Mr. Battista and by Mr. Kronfeld, respectively. Also, see “Voting Securities and Principal Holders Thereof” for a breakdown of the Common Shares owned and controlled by Mr. Wang and Ms. Li, all of which will be excluded from voting on the Private Placement Resolution. After careful consideration, the Board, based upon the recommendation of the Private Placement Special Committee, has determined (with Mr. Wang. Mr. Battista, Mr. Kronfeld and Ms. Li abstaining) that the Private Placement is fair to, and in the best interests of, NeuLion. The Board unanimously recommends that the Shareholders vote FOR the Private Placement Resolution.Unless instructions are given to vote against the Private Placement Resolution, the persons whose names appear on the enclosed proxy form will vote FOR the approval of the Private Placement Resolution. The Subscription Agreements provide that it is a condition of closing of the Private Placement that rights of dissent in relation to the Private Placement shall not have been exercised by the holders of more than 1% of the issued and outstanding Common Shares. DILUTION TO SHAREHOLDERS As of June 15, 2010, 116,800,294 Common Shares were issued and outstanding. If the transactions described herein had closed on June 15, 2010 a total of 16,666,667 (14.3% dilution) Common Shares would have been issued to JK&Bas a result of the Private Placement, a total of 22,000,802 (18.8% dilution) Common Shares would have been issued tothe Exchanging Shareholders and as a result of both transactions, a total of 38,667,469 (33.1% dilution) Common Shares would have been issued. INTEREST OF INFORMED PERSONS IN MATTERS TO BE ACTED UPON AND IN OTHER PREVIOUSLY DISCLOSED MATERIAL TRANSACTIONS To the knowledge of NeuLion, no informed person (as such term is defined under applicable securities laws and the CBCA), or any associate or affiliate of any informed person has or had a material interest, direct or indirect, in any transaction since the beginning of NeuLion’s most recently completed fiscal year or in any proposed transaction which has materially affected or would materially affect NeuLion, except as disclosed elsewhere herein and below. The Corporation has entered into certain transactions and agreements in the normal course of operations with related parties.Significant related party transactions are as follows: TransVideo Set top box purchases from TransVideo amounted to $1,029,136 and $2,745,000 and transcoder licensing fees amounted to $78,000 and $125,000 for the years ended December31, 2009 and 2008, respectively. Included in cost of equipment revenue is the cost of set top boxes sold of $937,204 and $2,816,490 for the years ended December31, 2009 and 2008, respectively. 20 KyLinTV KyLinTV is an IPTV company that is controlled by Mr. Wang.On June1, 2008, the Corporation entered into an agreement with KyLinTV to build and deliver the setup and back office operation of an IPTV service.The Corporation also provides and charges KyLinTV for administrative and general corporate support.For each of the periods presented, the amounts received for these services provided by the Corporation for the years ended December31, 2009 and 2008 were $645,722 and $1,233,353, respectively.During the year ended December31, 2008, the Corporation purchased computer equipment from KyLinTV in the amount of $620,000. New York Islanders The Corporation provides information technology related professional services to the New York Islanders, a professional hockey club that is owned by Mr. Wang. Renaissance Renaissance is a real estate management company owned by Mr. Wang.In June2009, the Corporation signed a sublease agreement with Renaissance for office space in Plainview, New York.Rent expense paid by the Corporation to Renaissance of $388,975 and zero, inclusive of taxes and utilities, is included in selling, general and administrative expense for the years ended December31, 2009 and 2008, respectively. VOTING SECURITIES AND PRINCIPAL HOLDERS THEREOF The authorized share capital of NeuLion consists of an unlimited number of Common Shares, an unlimited number of Class1 Preference Shares, issuable in series, and an unlimited number of Class2 Preference Shares, issuable in series.As of June15, 2010, 116,800,294Common Shares were issued and outstanding, each of which carries the right to one vote on each matter that may come before the Meeting.The holders of Class1 Preference Shares and holders of Class2 Preference Shares are not entitled to receive notice of, to attend or to vote at any meeting of the Shareholders.As of the date hereof there are no Class1 Preference Shares or Class2 Preference Shares issued and outstanding. To the knowledge of the directors and officers of NeuLion as at June15, 2010, no person or company beneficially owns, or controls or directs, directly or indirectly, voting securities carrying more than 10% of the voting rights attached to any class of outstanding voting securities of NeuLion, other than as set forth below.These numbers do not include convertible securities exercisable for Common Shares within 60 days.See also “Security Ownership of Certain Beneficial Owners”. Name of Shareholder Number of Common Shares Percentage of Common Shares Nancy Li 33.5% Charles B. Wang 10.5% This figure excludes 12,248,541Common Shares beneficially owned by Ms. Li’s spouse, Mr. Wang (which includes 10,000,000Common Shares beneficially owned by AvantaLion).Ms. Li disclaims beneficial ownership of all such Common Shares. It also excludes 900,000options to acquire Common Shares, of which 187,500 were exercisable as at June15, 2010. The voting of these Common Shares is subject to the Voting Trust Agreement described below. This figure includes 10,000,000Common Shares beneficially owned by AvantaLion.It excludes 39,160,894Common Shares beneficially owned by Ms. Li, Mr. Wang’s spouse.Mr. Wang disclaims beneficial ownership of all Ms. Li’s Common Shares.It also excludes 10,000,000warrants to acquire Common Shares held by AvantaLion. 21 Voting Trust Agreement AvantaLion, Mr. Wang and Ms. Li are parties to the Voting Trust Agreement pursuant to which all Common Shares directly or indirectly controlled by them were deposited with Computershare so that Common Shares controlled by AvantaLion, Mr.Wang and Ms. Li representing more than 9.9% of the total issued and outstanding Common Shares may not be voted in relation to: · the election of directors; · any matters related to security-based compensation; and · any other matters which may change the governance structure of NeuLion as disclosed in the management information circular dated September4, 2008 relating to the shareholder approval of the business combination of the entities then known as JumpTV Inc. and NeuLion, Inc. The voting restriction does not apply to any arm’s-length transferee of any of the Common Shares held by AvantaLion, Mr.Wang or Ms. Li. The Voting Trust Agreement will terminate on the first to occur of: · five years from October20, 2008; · the date when the Common Shares cease to be listed and posted for trading on the TSX; and · the date that AvantaLion, Mr. Wang and Ms. Li no longer own any Common Shares. INDEBTEDNESS OF DIRECTORS AND EXECUTIVE OFFICERS As at June15, 2010, there was no outstanding indebtedness of any director or officer to NeuLion or any of its subsidiaries. MANAGEMENT CONTRACTS No management functions of NeuLion or any of its subsidiaries are performed to any substantial degree by a person other than the directors or executive officers of NeuLion, or its subsidiaries. ADDITIONAL INFORMATION RESPECTING TRANSVIDEO TransVideo is a private company formed under the laws of the British Virgin Islands.The registered address of TransVideo is SHRM Trustees (BVI) Limited of Trinity Chambers, P.O. Box 4301, Road Town, Tortola, British Virgin Islands, its principal place of business is in Beijing with the address at 2nd Floor, Tower B, Bei Fa Plaza, No. 15, Xueyuan South Road, Haidian District, Beijing P.R. China 100088.Reference is made to Appendix “D” to this Circular “Information Concerning TransVideo” for a detailed description of TransVideo and its securities, business and assets. QUORUM The presence of two Shareholders, present in person or by proxy, entitled to cast votes holding or representing by proxy at least 10% of the Common Shares of NeuLion will constitute a quorum at the Meeting or any adjournment or postponement thereof. NeuLion’s list of Shareholders as of the Record Date has been used to deliver to Shareholders the Notice and this Circular as well as to determine who is eligible to vote. RELIANCE The information concerning TransVideo and JK&B contained in this Circular has been provided by AvantaLion and JK&B, respectively.Although NeuLion has no knowledge that would indicate that any of the information provided by AvantaLion and JK&B is untrue or incomplete, NeuLion does not assume any responsibility for the accuracy or completeness of such information or the failure of AvantaLion or JK&B to disclose events that may have occurred or may affect the completeness or accuracy of such information. 22 ADDITIONAL INFORMATION NeuLion is a corporation incorporated and existing pursuant to the provisions of the CBCA. NeuLion’s principal executive office is located at 1600Old Country Road, Plainview, New York, 11803, United States, and its registered office is located at 463King Street West, Third Floor, Toronto, Ontario, M5V1K4, Canada. Additional information relating to NeuLion, including the documents incorporated herein by reference, can be found on SEDAR at www.sedar.com and at the Securities and Exchange Commission’s website at www.sec.gov.Shareholders may obtain additional information, including copies of the documents incorporated herein by reference without charge,by contacting the Corporate Secretary of NeuLion, 463King Street West, Third Floor, Toronto, Ontario M5V1K4, Canada, telephone (416) 368-6464.Financial information of NeuLion is provided in Appendix “K” to this Circular. 23 APPROVAL OF BOARD OF DIRECTORS OF NEULION The Board of Directors of NeuLion has approved the content and the delivery of this Circular to Shareholders. Toronto, Ontario July 28, 2010 “Roy E. Reichbach” (signed) Roy E. Reichbach General Counsel, Corporate Secretary and Director 24 TRANSVIDEO AUDITOR’S CONSENT To: The Board of Directors and Stockholders of NeuLion, Inc. CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our report dated April 25, 2010 with respect to the audited consolidated financial statements of TransVideo International Ltd. for the years ended December 31, 2009 and 2008, and the unaudited consolidated financial statements of TransVideo International Ltd. for the three months ended March 31, 2010 and 2009, which are included in the Information Circular prepared by NeuLion, Inc. dated July 28, 2010 (the “Circular”). We consent to the use of the aforementioned report in the Circular and to the use of our name in the Circular. /s/ Samuel H. Wong & Co., LLP Certified Public Accountants South San Francisco, California June 18, 2010 25 VALUATOR’S CONSENT We refer to thevaluation which we prepared for the special committee of the board of directors of NeuLion, Inc. (“NeuLion”), copies of which are attached to the management information circular of NeuLion dated July 28, 2010 (the “Circular”) relating to the proposed acquisition of TransVideo International Ltd. by NeuLion (the “Valuations”). We consent to the filing of the Valuations with all applicable United States and Canadian securities regulatory authorities and the inclusion of the Valuations in the Circular. DATED: June 18, 2010 /s/UHY Advisors FLVS, Inc. 26 APPENDIX “A” TRANSVIDEO RESOLUTION Capitalized terms herein have the meanings ascribed thereto in the management information circular of NeuLion, Inc. (the “Corporation”) dated July 28, 2010. BE IT RESOLVED AS A RESOLUTION OF THE DISINTERESTED SHAREHOLDERS OF THE CORPORATION THAT: 1. the acquisition by the Corporation of TransVideo International Ltd. (“TransVideo”) pursuant to the terms of the Share Exchange Agreement among the Corporation, AvantaLion LLC and the other shareholders of TransVideo listed therein (the “Share Exchange Agreement”) is hereby approved, ratified and confirmed; 2. the Corporation is authorized to perform its obligations under the Share Exchange Agreement, as amended, including but not limited to directly or indirectly acquiring all of the issued and outstanding shares of TransVideo, and to issue up to 22,000,802 Common Shares to the shareholders of TransVideo as consideration for the acquisition of TransVideo, in accordance with the terms of the Share Exchange Agreement; 3. notwithstanding that this resolution has been duly passed, the board of directors of the Corporation may, without further notice to or approval of the holders of the Shareholders, subject to the terms of the Share Exchange Agreement, cause the Corporation to amend or terminate the Share Exchange Agreement or revoke this resolution at any time prior to the consummation of the acquisition of all of the issued and outstanding shares of TransVideo pursuant to the Share Exchange Agreement; and 4. any one director or officer of the Corporation is hereby authorized, for and on behalf of the Corporation, to execute and, if appropriate, deliver all other documents and instruments and do all other things as in the opinion of such director or officer may be necessary or advisable to implement this resolution and the matters authorized hereby, including to direct or cause the Corporation to take any such action, such determination to be conclusively evidenced by the execution and delivery of any such document or instrument, and the taking of any such action. A-1 APPENDIX “B” ARTICLES OF AMENDMENT RESOLUTION Capitalized terms herein have the meanings ascribed thereto in the management information circular of NeuLion, Inc. (the “Corporation”) dated July 28, 2010. BE IT RESOLVED AS SPECIAL RESOLUTION OF THE SHAREHOLDERS OF THE CORPORATION THAT: 1. the Corporation is hereby authorized to amend the articles of the Corporation to create the Class 3 Preference Shares having such share conditions described in Exhibit 1 hereto and make the corresponding changes to its form of Certificate of Incorporation approved in connection with the continuance of the Corporation under the laws of the State of Delaware authorized by the shareholders of the Corporation on May 13, 2009; 2. Subject to paragraph 3 of this resolution, each of the directors and officers of the Corporation is hereby authorized and directed to do all things which s/he considers necessary or desirable to give full effect to this resolution and to execute all documents, including without limitation the execution and filing of the articles of amendment of the Corporation with such changes, additions and alterations to the Class 3 Preference Share conditions in Exhibit 1 hereto as s/he may approve and the approval of any such officer or director of any such changes, additions and alterations shall be conclusively evidenced by his or her execution of the said articles of amendment; and 3. The directors of the Corporation are authorized to revoke this special resolution before it is acted on, if they deem it appropriate to do so, without further notice to or approval of the Shareholders of the Corporation. B-1 Exhibit 1 1. COMMON SHARE PROVISIONS The Corporation is authorized to issue an unlimited number of Common Shares.The rights, privileges, restrictions and conditions attaching to the Common Shares are as follows: A. DIVIDENDS Dividends:The holders of the Common Shares will be entitled to receive dividends if, as and when declared by the board of directors out of the assets of the Corporation properly applicable to the payment of dividends in such amounts and payable in such manner as the board of directors may from time to time determine.Subject to the rights of the holders of Class 1 Preference Shares, Class 2 Preference Shares, Class 3 Preference Shares and any other class of shares of the Corporation entitled to receive dividends in priority to or concurrently with the holders of the Common Shares, the board of directors may in its sole discretion declare dividends on the Common Shares to the exclusion of any other class of shares of the Corporation. B. LIQUIDATION Liquidation:In the event of the liquidation, dissolution or winding up of the Corporation or other distribution of assets of the Corporation among its shareholders for the purpose of winding up its affairs, the holders of the Common Shares will, subject to the rights of the holders of Class 1 Preference Shares, Class 2 Preference Shares, Class 3 Preference Shares and any other class of shares of the Corporation entitled to receive assets of the Corporation upon such a distribution in priority to or concurrently with the holders of the Common Shares, be entitled to participate in the distribution.Such distribution will be made in equal amounts per share on all the Common Shares at the time outstanding without preference or distinction. C. VOTING Voting:The holders of the Common Shares will be entitled to receive notice of and to attend all annual and special meetings of the shareholders of the Corporation and to one vote in respect of each Common Share held at all such meetings. 2. CLASS 1 PREFERENCE SHARE PROVISIONS The Corporation is authorized to issue an unlimited number of Class 1 Preference Shares. The rights, privileges, restrictions and conditions attaching to the Class 1 Preference Shares are as follows: A. The Class 1 Preference Shares may at any time or from time to time be approved for issuance and be issued by the board of directors in one or more series.Prior to the issue of the shares of any such series, the board of directors shall, subject to the limitations set out below, fix the number of shares authorized in, and determine the designation, rights, privileges, restrictions and conditions attaching to the shares of, such series including, without limitation: B-2 (i) the rate, amount or method of calculation of dividends, if any, and whether the same are subject to adjustments; (ii) whether such dividends are cumulative, partly cumulative or non-cumulative; (iii) the dates, manner and currency of payments of dividends and the dates from which dividends accrue or become payable; (iv) if redeemable, retractable or purchasable, the redemption, retraction, or purchase prices and the terms and conditions of redemption, retraction or purchase, with or without provision for sinking or similar funds; (v) any conversion, exchange or reclassification rights; and (vi) any other rights, privileges, restrictions and conditions not inconsistent with these provisions; the whole being subject to the receipt by the Director under the Canada Business Corporations Act of articles of amendment designating and fixing the number of Class 1 Preference Shares in such series and setting forth the rights, privileges, restrictions and conditions attaching to such series of Class 1 Preference Shares and the issue by the Director of a certificate of amendment with respect to the articles of amendment so filed. B. The Class 1 Preference Shares of each series shall, with respect to the payment of dividends and the distribution of assets in the event of the liquidation, dissolution or winding-up of the Corporation, whether voluntary or involuntary, or any other distribution of the assets of the Corporation among its shareholders for the purpose of winding-up its affairs, rank and be entitled to a preference over the Common Shares and the shares of any other class ranking junior to the Class 1 Preference Shares. C. The holders of Class 1 Preference Shares shall not, as such, have any pre-emptive right to subscribe for, purchase or receive any part of any issue of securities of the Corporation now or hereafter authorized. 3. CLASS 2 PREFERENCE SHARE PROVISIONS The Corporation is authorized to issue an unlimited number of Class 2 Preference Shares. The rights, privileges, restrictions and conditions attaching to the Class 2 Preference Shares are as follows: B-3 A. The Class 2 Preference Shares may at any time or from time to time be approved for issuance and be issued by the board of directors in one or more series.Prior to the issue of the shares of any such series, the board of directors shall, subject to the limitations set out below, fix the number of shares authorized in, and determine the designation, rights, privileges, restrictions and conditions attaching to the shares of, such series including, without limitation: (i) the rate, amount or method of calculation of dividends, if any, and whether the same are subject to adjustments; (ii) whether such dividends are cumulative, partly cumulative or non cumulative; (iii) the dates, manner and currency of payments of dividends and the dates from which dividends accrue or become payable; (iv) if redeemable, retractable or purchasable, the redemption, retraction, or purchase prices and the terms and conditions of redemption, retraction or purchase, with or without provision for sinking or similar funds; (v) any conversion, exchange or reclassification rights; and (vi) any other rights, privileges, restrictions and conditions not inconsistent with these provisions; the whole being subject to the receipt by the Director under the Canada Business Corporations Act of articles of amendment designating and fixing the number of Class 2 Preference Shares in such series and setting forth the rights, privileges, restrictions and conditions attaching to such series of Class 2 Preference Shares and the issue by the Director of a certificate of amendment with respect to the articles of amendment so filed. B. The Class 2 Preference Shares of each series shall, with respect to the payment of dividends and the distribution of assets in the event of the liquidation, dissolution or winding-up of the Corporation, whether voluntary or involuntary, or any other distribution of the assets of the Corporation among its shareholders for the purpose of winding-up its affairs, rank and be entitled to a preference over the Common Shares, the Class 1 Preference Shares, and the shares of any other class ranking junior to the Class 2 Preference Shares. C. The holders of Class 2 Preference Shares shall not, as such, have any pre-emptive right to subscribe for, purchase or receive any part of any issue of securities of the Corporation now or hereafter authorized. B-4 4. CLASS 3 PREFERENCE SHARE PROVISIONS The Corporation is authorized to issue a maximum number of ● Class 3 Preference Shares.[The bullet will be replaced by the amount equal to: (the Bank of Canada noon exchange rate for the Canadian dollar against the U.S. dollar on the business day immediately preceding the closing date) x (USD$10,000,000) / (CDN$0.60)] The rights, privileges, restrictions and conditions attaching to the Class 3 Preference Shares are as follows: A. DIVIDENDS (i) Cumulative Dividends:The holders of the Class 3 Preference Shares, in priority to the holders of Common Shares, Class 1 Preference Shares, Class 2 Preference Shares and all other shares ranking junior to the Class 3 Preference Shares, will be entitled to receive and the Corporation will pay thereon, as and when declared by the board of directors out of the assets of the Corporation properly applicable to the payment of dividends, fixed preferential cumulative dividends at the rate of 8% per annum on the Redemption Amount (as hereinafter defined) per share for a period of five years from the date of issuance.Dividends will be prorated for stub periods. (ii) Dividends Preferential:Except with the consent in writing of the holders of a majority of the Class 3 Preference Shares outstanding, no dividend will at any time be declared and paid on or set apart for payment on the Common Shares, Class 1 Preference Shares, Class 2 Preference Shares or on any other shares ranking junior to the Class 3 Preference Shares in any financial year unless and until the cumulative dividends stated in clause 4.A(i) on all the Class 3 Preference Shares outstanding have been declared and paid or set apart for payment. (iii) Equivalent Dividends on Common Shares:In addition to clause 4.A(i) holders of Class 3 Preference Shares will also be entitled to receive pari passu dividends paid to the holders of Common Shares if, as and when declared by the board of directors out of the assets of the Corporation properly applicable to the payment of dividends.A holder of a Class 3 Preference Share shall be entitled to receive a dividend on such share equal to the product of the Common Share Equivalent multiplied by the per share dividend declared on each Common Share.The term “Common Share Equivalent”, at any particular time, refers to that number of Common Share(s) which would be received by a holder of a Class 3 Preference Share upon a conversion at that time of such share(s) into Common Shares. B-5 B. LIQUIDATION, ETC. (i) Participation upon Liquidation, Dissolution or Winding Up:In the event of the liquidation, dissolution or winding up of the Corporation or other distribution of assets of the Corporation among its shareholders for the purpose of winding up its affairs (a “Liquidation Event”), the holders of the Class 3 Preference Shares will be entitled to receive from the assets of the Corporation a sum equivalent to the aggregate Redemption Amount (as hereinafter defined) of all Class 3 Preference Shares held by them respectively before any amount is paid or any assets of the Corporation are distributed to the holders of any Common Shares, Class 1 Preference Shares, Class 2 Preference Shares or shares of any other class ranking junior to the Class 3 Preference Shares.After payment to the holders of the Class 3 Preference Shares of the amount so payable to them as above provided such holders shall not be entitled to any further distribution from the Corporation. C. VOTING (i) The holders of the Class 3 Preference Shares will be entitled to receive notice of and to attend all annual and special meetings of the shareholders of the Corporation and to one vote in respect of each Common Share Equivalent (determined for each Class 3 Preference Share held by such holder) at all such meetings. (ii) Except for matters where holders of the Class 3 Preference Shares are by law required or permitted herein to vote as a class, holders of Class 3 Preference Shares shall vote together with the holders of Common Shares as a single class. D. RETRACTION (i) Majority Holder Redemption:Holders of the majority of the Class 3 Preference Shares will be entitled to require the Corporation to redeem, subject to the requirements of the Canada Business Corporations Act as now enacted or as the same may from time to time be amended, re-enacted or replaced, at any time all, but not less than all of the Class 3 Preference Shares held by all holders by tendering to the Corporation at its registered office the share certificates representing the Class 3 Preference Shares together with a request in writing (a “Majority Redemption Request”) specifying (i) that the holders desire to have all, but not less than all of the Class 3 Preference Shares represented by such certificates redeemed by the Corporation, (ii) the business day (herein referred to as the “Redemption Date”) on which the holders desire to have the Corporation redeem such Class 3 Preference Shares, and (iii) written authorization from holders holding not less than 50.1% of the Class 3 Preference Shares then outstanding supporting the Majority Redemption Request or minutes from a duly convened meeting of the holders of the Class 3 Preference Shares at which a majority of such holders passed a resolution to support the Majority Redemption Request.The Redemption Date will be not less than 30 days (or such shorter period to which the Corporation may consent) after the day on which the Majority Redemption Request is given to the Corporation.Upon receipt of the share certificates representing all of the Class 3 Preference Shares being redeemed by a holder, the Corporation will on the Redemption Date redeem such Class 3 Preference Shares by paying to such holder the Redemption Amount (as hereinafter defined) for each such Class 3 Preference Share being redeemed.Such payment will be made by cheque or, with the consent of a majority of the holders, by any other means of immediately available funds. B-6 (ii) Constraints:Notwithstanding the foregoing:(a) a Majority Redemption Request may only be issued after [•] [Insert date of fifth anniversary following the date the Class 3 Preference Shares are issued] (the “Fifth Anniversary”) and (b) any payments to be made pursuant to this clause 4D shall be subject to clause 4J. E. REDEMPTION (i) Redemption by Corporation:The Corporation may, upon giving notice as hereinafter provided, redeem, subject to the requirements of the Canada Business Corporations Act at any time the whole or from time to time (subject to subsection (v) and the conversion provisions set forth in Section F below) any part of the then outstanding Class 3 Preference Shares from any one or more of the holders thereof as the board of directors may in its sole discretion determine on payment of CAD$0.60 for each share to be redeemed, plus all accrued and unpaid dividends thereon, the whole constituting and being herein referred to as the “Redemption Amount”. (ii) Idem:In the case of redemption of Class 3 Preference Shares under the provisions of clause 4E(i) hereof, the Corporation will at least 21 days (or, if a majority of the holders of the Class 3 Preference Shares to be redeemed consent, such shorter period to which they may consent) before the date specified for redemption mail (or, with the consent of any particular holder, otherwise deliver) a notice in writing of the intention of the Corporation to redeem such Class 3 Preference Shares to each person who at the record date for the determination of shareholders entitled to receive notice is a holder of Class 3 Preference Shares to be redeemed.Such notice will (subject to the consent of any particular holder referred to above) be mailed by letter, postage prepaid, addressed to each such holder at the holder’s address as it appears on the records of the Corporation or in the event of the address of any such holder not so appearing then to the last known address of such holder; provided, however, that accidental failure to give any such notice to one or more of such holders will not affect the validity of such redemption.Such notice will set out the Redemption Amount and the date on which redemption is to take place and if part only of the shares held by the person to whom it is addressed is to be redeemed the number thereof so to be redeemed.On or after the date so specified for B-7 redemption, the Corporation will pay or cause to be paid to or to the order of the holders of the Class 3 Preference Shares to be redeemed the Redemption Amount thereof on presentation and surrender at the registered office of the Corporation or any other place designated in such notice of the certificates representing the Class 3 Preference Shares called for redemption.Such payment will be made by cheque or, with the consent of any particular holder, by any other means of immediately available funds.If a part only of the shares represented by any certificate are redeemed a new certificate for the balance will be issued at the expense of the Corporation.From and after the date specified for redemption in any such notice the holders of the Class 3 Preference Shares called for redemption will cease to be entitled to dividends and will not be entitled to exercise any of the rights of holders of Class 3 Preference Shares in respect thereof unless payment of the Redemption Amount is not made upon presentation of certificates in accordance with the foregoing provisions, in which case the rights of the holders of the said Class 3 Preference Shares will remain unaffected.The Corporation will have the right at any time after the mailing (or delivery, as the case may be) of notice of its intention to redeem any Class 3 Preference Shares to deposit the Redemption Amount of the shares so called for redemption or of such of the said shares represented by certificates as have not at the date of such deposit been surrendered by the holders thereof in connection with such redemption to a special account in any chartered bank or in any trust company in Canada or in the United States, named in such notice, to be paid without interest to or to the order of the respective holders of such Class 3 Preference Shares called for redemption upon presentation and surrender to such bank or trust company of the certificates representing the same, and upon such deposit being made or upon the date specified for redemption in such notice, whichever is the later, the Class 3 Preference Shares in respect whereof such deposit has been made will be redeemed and the rights of the holders thereof after such deposit or such redemption date, as the case may be, will be limited to receiving without interest their proportionate part of the total Redemption Amount so deposited against presentation and surrender of the said certificates held by them respectively and any interest allowed on such deposit will belong to the Corporation. (iii) Change of Control Redemption:In the event of a Change of Control (as hereinafter defined), then subject to the conversion provisions set forth in Section F below, the Corporation shall forthwith redeem at any time the whole of the then outstanding Class 3 Preference Shares from the holders thereof on payment of the Redemption Amount in respect of each such share. (iv) For the purposes of these Articles, a “Change of Control” means any one of: B-8 a) the consummation of a merger, amalgamation, plan of arrangement or other transaction or series of related transactions resulting in the combination of the Corporation with or into another entity, where the shareholders of the Corporation immediately prior to any such transaction(s) directly or indirectly do not continue to hold more than a 50% voting interest in the continuing or surviving entity immediately following such transaction or series of related transactions and no shareholder who held less than a 50% voting interest in the Corporation before such event holds directly or indirectly more than a 50% voting interest in the continuing or surviving entity immediately following such event, b) a sale or transfer of all or substantially all of the Corporation’s assets (other than a sale or transfer to a wholly-owned subsidiary of the Corporation), or c) an exclusive license of all or substantially all of the Corporation’s intellectual property (other than a license to a wholly-owned subsidiary of the Corporation); provided, in each case, that the transaction is entered into at arm’s length with all shareholders of the Corporation and provided, however, that a transaction will not constitute a Change ofControl if: i) its sole purpose is to change the jurisdiction of the Corporation’s incorporation; or ii) it will create a holding company that will be owned in substantially the same proportions by the persons who held the Corporation’s securities immediately prior to such transaction; iii) the principal purpose of the transaction is a bona fide equity financing transaction and no one Person will hold a majority of the Corporation’s shares after completion of the transaction; or iv) a majority of the holders of the Class 3 Preference Shares and a majority of each other class of shares of the Corporation (determined separately on a class by class basis) determine that such event should not be treated as a Change of Control for the purposes of this provision. (v) Constraints:Notwithstanding the foregoing:(x) the Corporation may only give notice to redeem Class 3 Preference Shares in accordance with clause 4E(ii) after the Fifth Anniversary and (y) any payments to be made pursuant to this clause 4E shall be subject to clause 4J. B-9 F. CONVERSION (i) Conversion Privilege:Each issued Class 3 Preference Share may at any time (including after a notice of redemption is received but prior to the redemption date) be converted, at the option of the holder, into one Common Share (subject to variation in accordance with clause 4G(i), the “Conversion Ratio”).The conversion privilege herein provided for may be exercised by notice in writing given to the Corporation accompanied by a certificate or certificates representing the Class 3 Preference Shares in respect of which the holder thereof desires to exercise such right of conversion and such notice will be signed by the holder of the Class 3 Preference Shares in respect of which such right is being exercised and will specify the number of Class 3 Preference Shares which the holder desires to have converted.Upon receipt of such notice the Corporation will issue certificates representing fully paid Common Shares upon the basis above prescribed and in accordance with the provisions hereof to the holder of the Class 3 Preference Shares represented by the certificate or certificates accompanying such notice.In the event of conversion, all accrued but unpaid dividends on the Class 3 Preference Shares shall be paid in cash or as otherwise permitted by applicable law and shall not increase the Common Shares issuable upon such conversion. (ii) Idem:All Common Shares resulting from any conversion of Class 3 Preference Shares into Common Shares pursuant to clause 4.F(i) hereof will be deemed to be fully paid and non-assessable. (iii) Automatic Conversion:In the event of a Liquidation Event all of the issued and outstanding Class 3 Preference Shares shall automatically be converted into Common Shares at the Conversion Ratio where it is determined by the Corporation that the holder of a Class 3 Preference Share would receive greater consideration (based on the cash and or fair market value of publicly traded securities to be received) from the Corporation if such holder held the Common Share Equivalent in lieu of such Class 3 Preference Shares.The Corporation shall, where this clause is operative, take such steps as may be required or are desirable to effect the conversion of the issued and outstanding Class 3 Preference Shares into Common Shares. (iv) Majority Conversion:Holders of a majority of the Class 3 Preference Shares will be entitled to require the holders of all Class 3 Preference Shares to convert their shares into Common Shares (at the Conversion Ratio) on a specified conversion date, by giving notice (“Mandatory Conversion Notice”) to the Corporation.Upon receipt of a Mandatory Conversion Notice the Corporation shall take such steps as may be required or are desirable (including filing articles of amendment) to convert the issued and outstanding Class 3 Preference Shares into Common Shares.Any Mandatory Conversion Notice delivered to the Corporation shall be accompanied by written authorization from holders holding not less than 50.1% of the Class 3 Preference Shares then outstanding supporting the Mandatory Conversion Notice or minutes from a duly convened meeting of the holders of the Class 3 Preference Shares at which a majority of such holders passed a resolution to support the Mandatory Conversion Notice. B-10 G. ANTIDILUTION (i) If the Common Shares are subdivided, consolidated or if a stock dividend is paid or if such Common Shares are otherwise varied pursuant to a share capital reorganization, an equivalent change, as the board of directors may in its sole discretion determine, will be made to the Conversion Ratio or otherwise to the Class 3 Preference Shares or if a stock dividend is paid or if such Common Shares are otherwise varied pursuant to a share capital reorganization. H. SPECIAL PROTECTION (i) Protective Provisions:Subject to applicable law, the approval of holders of 66⅔% of the Class 3 Preference Shares (voting alone) shall be required to: a) change the rights or terms of the Class 3 Preference Shares or increase the authorized number thereof; or b) authorize, create or issue any security either preferential to or on parity with the Class 3 Preference Shares, including any Class 1 or Class 2 Preference Shares. (ii) Declaration of Dividends:The consent of holders of a majority of the Class 3 Preference Shares shall be required to pay any dividend to or redeem any preference shares (other than the Class 3 Preference Shares) or Common Shares (other than the payment of dividends on the Class 3 Preference Shares as contemplated above and other than purchases of Common Shares from employees or other service providers upon termination of service). I. PRE-EMPTIVE RIGHTS (i) Subject to applicable laws and the requirements of any stock exchange on which the Corporation’s securities may be listed and posted for trading, if any additional Common Shares are to be issued by the Corporation, the Corporation will first offer (the “Offer”) such Common Shares to each of the holders of the Class 3 Preference Shares (individually, an “Investor” and collectively, the “Investors”) by providing such Investor with notice, sent to the last address of the Investor shown on the books and records of the Corporation, of the Corporation’s intention to issue additional Common Shares and the number and class thereof to be so issued, the purchase price for each Common Share and the date of issuance (to the extent such facts are known by the Corporation). B-11 (ii) Each Investor will have the right to purchase that proportion of the Common Shares so offered that is equal to the proportion of Class 3 Preference Shares owned beneficially or of record by the Investor to the aggregate issued Common Shares, Class 1 Preference Shares and Class 2 Preference Shares then outstanding at the date notice is given of such Offer.Such right will be exercisable by the Investor by giving notice to the Corporation within five days of receipt of the notice from the Corporation. (iii) In the event the Investor accepts the Offer, the Investor will take up and pay for all or any of the Common Shares to which the Investor is entitled on the closing of the transaction. (iv) The rights of the Investors in this clause 4I will not apply to issuances of: a) Common Shares issued or issuable: i) upon the conversion of Convertible Securities (as defined below); ii) upon the exercise of options granted pursuant to any stock option plan or other equity incentive plan, in either case approved by the board of directors; iii) in conjunction with arm’s length debt financing (including, without limitation, commercial credit arrangements or equipment financing), acquisitions, joint ventures or strategic investments of the Corporation and its subsidiaries; iv) as a dividend or distribution on any class of securities of the Corporation; or b) any Common Shares or Convertible Securities issued pursuant to a bona fide arm’s length business acquisition by the Corporation, whether by merger, consolidation, purchase of assets, the sale or exchange of shares or otherwise. (v) For the purposes of this clause 4I, “Convertible Securities” means any evidences of indebtedness, shares or other securities convertible into or exchangeable for Common Shares. B-12 J. TAXES (i) Withholding Tax:Notwithstanding any other provision of these Articles, the Corporation shall be entitled to deduct and withhold (and/or recover) from any amounts payable to holders of shares of the Corporation the amount of all Taxes which the Corporation may be required or permitted to deduct and withhold in accordance with applicable law.All such withheld amounts shall be timely remitted to the relevant governmental authority and all such remitted amounts shall be treated as having been paid to the relevant holder.For purposes hereof “Tax” means any local, domestic or foreign tax of any kind or nature whatsoever, any levy, impost, duty or other charge of a similar nature, and includes any sales tax, value-added tax, goods and services tax, transfer tax or withholding tax (including any penalty, interest, or addition to tax). (ii) Shareholder Certification:Each holder of shares of the Corporation shall provide such tax representations, information, or other documentation to the Corporation which may reasonably be considered by the Corporation to be required or advantageous in the context of the payment of a dividend, a transaction deemed to be a dividend for tax purposes, the conversion of any shares or in the event of a Liquidation Event. (iii) Preferred Share Tax:Notwithstanding any other provision of these Articles: a. The amount of any dividend otherwise payable (“Dividend Entitlement”) on the Class 3 Preference Shares shall be reduced to ensure that the sum of the dividend paid on such shares together with any Part VI.1 Tax (as defined below) imposed on the Corporation in respect of the dividend does not exceed the Dividend Entitlement. b. The Corporation shall be entitled to reduce the amount otherwise payable (“Repurchase Entitlement”) to a holder of Class 3 Preference Shares on a redemption, retraction, or repurchase of such shares by the amount that ensures that the sum of the amount paid by the Corporation to the holder in such a transaction together with any Part VI.1 Tax (as defined below) imposed on the Corporation in respect of the redemption, retraction, or repurchase transaction does not exceed the Repurchase Entitlement. c. The term “Part VI.1 Tax” refers to the Part VI.1 tax imposed on the Corporation in respect of a dividend or a deemed dividend pursuant to the Income Tax Act (Canada) (“Tax Act”).The applicable Part VI.1. tax shall be calculated by the Corporation, acting reasonably, and by: (I) applying the maximum “dividend allowance” (within the meaning of subsection 191.1(2) of the Tax Act) to which the Corporation is entitled; and (II) net of the maximum credit for such tax to which the Corporation is entitled pursuant to the mechanism in paragraph 110(1)(k) of the Tax Act. B-13 d. The maximum dividend allowance in paragraph C(I) shall be calculated on the basis that (I) the Corporation is not associated (within the meaning of the Tax Act) with any other corporation; and (II) no dividends or deemed dividends have been paid by the Corporation on any other class of shares of the Corporation. e. The Part VI.1 tax will be allocated, for purposes of this Section J(iii), to the holders of Class 3 Preference Shares pro rata for each fiscal year of the Corporation.A holder's pro rata share is determined by dividing the total amount of dividends (including deemed dividends) the holder of Class 3 Preference Shares was entitled to receive in respect of those shares in the applicable fiscal year of the Corporation but for this Section J(iii), by the total amount of dividends (including deemed dividends) all holders of Class 3 Preference Shares were entitled to receive in respect of those shares in that fiscal year but for this Section J(iii). f. Notwithstanding any other provision of these share conditions, the amount by which any payment to a holder of Class 3 Preference Shares is reduced pursuant to this Section J(iii) will not be considered part of the amount paid or payable to such holder on account of a dividend on such shares or proceeds in respect of the redemption, retraction or repurchase of such shares, as applicable, and the amount of the dividend or proceeds, as the case may be, will be the reduced amount calculated in accordance with this section. g. At least 10 business days prior to any payment being made by the Corporation that would involve a reduction in accordance with this Section J(iii), the Corporation will provide to each affected holder of Class 3 Preference Shares (at its address shown on the books of the Corporation) its calculation of any payments to be made to the holders of Class 3 Preference Shares and a detailed calculation of the Part VI.1 tax.Affected holders shall be entitled to discuss the calculation of the adjustments pursuant to this Section J(iii) with the Corporation. B-14 APPENDIX “C” PRIVATE PLACEMENT RESOLUTION Capitalized terms herein have the meanings ascribed thereto in the management information circular of NeuLion, Inc. (the “Corporation”) dated July 28, 2010. BE IT RESOLVED ASRESOLUTION OF THE DISINTERESTED SHAREHOLDERS OF THE CORPORATION THAT: 1. the Corporation is authorized to perform its obligations under each Subscription Agreement, including but not limited to issuing US$10,000,000 worth of Class 3 Preference Shares of the Corporation to JK&B Capital V, L.P., JK&B Capital V Special Opportunities Fund, L.P. and GabrielA.Battista,at a subscription price of CAD$0.60 per share, in accordance with the terms of the Subscription Agreements; 2. notwithstanding that this resolution has been duly passed, the board of directors of the Corporation may, without further notice to or approval of the holders of the Shareholders, subject to the terms of the Subscription Agreement, cause the Corporation to amend or terminate the Subscription Agreements or revoke this resolution at any time prior to the issuance of the Class C Preference Shares pursuant to the Subscription Agreements; and 3. any one director or officer of the Corporation is hereby authorized, for and on behalf of the Corporation, to execute and, if appropriate, deliver all other documents and instruments and do all other things as in the opinion of such director or officer may be necessary or advisable to implement this resolution and the matters authorized hereby, including to direct or cause the Corporation to take any such action, such determination to be conclusively evidenced by the execution and delivery of any such document or instrument, and the taking of any such action. C-1 APPENDIX “D” INFORMATION CONCERNING TRANSVIDEO Capitalized terms herein have the meanings ascribed thereto in the management information circular of NeuLion, Inc., of which this Appendix “D” forms a part. Summary Description of the Business TransVideo operates its business through its wholly-owned subsidiary, TransVideo Digital, a corporation organized pursuant to the laws of the People’s Republic of China (“PRC” or “China”). TransVideo is a leading Internet protocal televison (“IPTV”) companytechnology and solution provider headquartered in the ZhongGuanCun Hi-Tech District of Beijing, China. When TransVideo was established in 2004, its management team hired scientists from Chinese universities that developed technology to service the end-to-end IPTV market. In 2005, a year after its incorporation, the first version of the IPTV transmission was released, and as TransVideo’s business partner, KyLinTV's IPTV services were launched in USA and Canada based upon the TransVideo’s IPTV system with NeuLion being the platform delivery partner. Since 2005 TransVideo has continued to develop and enhance its cutting edge IPTV technology and solutions for end-to-end IPTV service providers in the market space around the world.Through its business partner relationship with NeuLion and KyLinTV, TransVideo has delivered IPTV, set top boxes (“STB”) and Transcoders and its IPTV system solutions to dozens of ethnic IPTV operators, including delivery of more than 200,000 STBs. During 2008, TransVideo launched a new IPTV end to end solution for the domestic market and has won critical project in the Chinese domestic market by working with provincial government agency and local SARFT bureau in the country. During 2009 and 2010, TransVideo has released newer versions of its HD STB products and the new transcoding solutions and products and has won critical project as sole CODEC solution supplier for CCTV.com’s newly launched China Network TV (CNTV) site and the H.264 signal processing and delivery project CCTV’s Vancouver Winter Olympics project in 2010. TransVideo will continue to develop its business presence in China through working closely with its anchor business partner and customers and tap into the business opportunity in the vast market for IPTV product and services. Products and Services TransVideo provides its business partners with the following equipment and technology: § Transcoding Devices: Transcoding Devices are high quality head-end products for view networks which are used in public internet or broadband network operations and provide key components for IP video applications. § Time Shift Systems:Time Shift Systems are online processing systems which enable customers to have control over channels’ time-shift and play back.This means that customers can have control over live television. § Set Top Boxes: TransVideo offers two different set top boxes, including the i-Box 2000 and the i-Box 3000. § TV Center Rich-Media Services Platform: This is an efficient management services platform for multimedia services, providing a more flexible and dynamic service operation management capabilities for operators of IPTV networks. § Studio Content Production and Management: This is a network program production and audit/video information publication application system.The major functions include contract management, program management, program release and system management. TransVideo also offers its customers several services including: § Cast Live TV Solution: This service is typically applied to TV broadcast platforms for broadband customers.The service offers a multi-channel broadcast with the look and feel of a typical television viewing experience. § Video On-Demand: This service allows a viewer to watch any content, at any time and as many times as they would like. § Push Network Pushing Solution: This service is designed to address the needs of enterprises that wish to broadcast internal content such as company news.This systems ensures the timely broadcast of information for public areas. § Download Home Media Center: This service utilizes the TV Center Rich-Media Services Platform and the Studio Content Production and Management products described above to download audio/video content, photo sharing, voice over internet protocol and the sharing of audio/video messages between family members. D-1 Business Areas TransVideo currently operates through two business areas: international and domestic. International Business TransVideo’s international business area is focused on providing end-to-end IPTV companies with Set Top Boxes and Transcoders, which are both used by IPTV companies to stream content to consumers.As of the date of this Circular, TransVideo has sold its products to two main partners in the international market: NeuLion, Inc. (“NeuLion”), an IPTV service and technology provider that builds and manages private broadcasting networks for companies interested in reaching specific target audiences, and KyLinTV, a service provider of live television broadcasting and on-demand movies from mainland PRC, Hong Kong and Taiwan.Mr. Charles B. Wang, a majority shareholder of AvantaLion, TransVideo’s majority shareholder, is the Chairman of the board of directors of NeuLion and owns directly or indirectly 10.5% of NeuLion’s outstanding common stock.Ms. Nancy Li, Mr. Wang’s wife, is the chief executive officer of NeuLion. Domestic Business TransVideo’s domestic business area consists of four sources: § Beijing iMedia Technology Co. Ltd. (a wholly-owned subsidiary of China iMedia Enterprise Ltd., in which TransVideo holds a 66% equity interest), an entity which is focused on providing educational content to the domestic Chinese market through the iBaby brand name; § Sales of Set Top Boxes; § Sales of Transcoder technology; and § Site Licenses. Corporate Structure TransVideo is a private company formed under the laws of the British Virgin Islands with its principal place of business at 2nd Floor, Tower B, Bei Fa Plaza, No. 15, Xueyuan South Road, Haidian District, Beijing P.R. China 100088.The registered office of TransVideo is located at the offices of SHRM Trustees (BVI) Limited of Trinity Chambers, P.O. Box 4301, Road Town, Tortola, British Virgin Islands. TransVideo has a 66% equity interest in China iMedia Enterprise Ltd., which operates its business through its wholly-owned subsidiary, Beijing iMedia Technology Co., Ltd.In addition, TransVideo intends to invest in a new joint venture called China Sports Media Technology.According to the current understanding between each of the parties to this joint venture, TransVideo will ultimately have a 10% equity interest in China Sports Media Technology, although there is no assurance that such investment will actually occur or occur on these terms. The chart below illustrates the corporate structure of TransVideo as of the date of this Circular. For additional information regarding each of the entities discussed above, see “Summary Description of the Business—Business Areas.” Dividends or Distributions TransVideo has neither declared nor paid any dividends on its common stock, and TransVideo does not currently anticipate paying any dividends.There are no restrictions in TransVideo’s constating documents that would restrict or prevent TransVideo from paying dividends. D-2 Summary Consolidated Financial Information and Financial Statements The following table sets forth certain selected consolidated financial information for TransVideo for the years ended December 31, 2009 and 2008, and for the three-month periods ended March 31, 2010 and 2009.This table should be read in conjunction with the TransVideo financial statements, including the notes thereto, attached as Schedules 1 and 2 to, and forming a part of, this Circular. Three months ended March 31, Year ended December 31, Income Statement Data Revenue 409,205 1,150,389 $ $ Cost of Revenue (308,832
